EXHIBIT 10.16




SDG&E OPERATING AGREEMENT

Between




STATE OF CALIFORNIA




DEPARTMENT OF WATER RESOURCES




And




SAN DIEGO GAS & ELECTRIC COMPANY




THIS AGREEMENT HAS BEEN FILED WITH AND APPROVED BY THE CALIFORNIA PUBLIC
UTILITIES COMMISSION (“COMMISSION”) FOR USE BETWEEN THE STATE OF CALIFORNIA
DEPARTMENT OF WATER RESOURCES (“DWR”) AND SAN DIEGO GAS & ELECTRIC COMPANY
(“UTILITY”).




Original Execution Date:  April 17, 2003




Amended Execution Date:  November 12, 20041




Date of Commission Approval:




Effective Date:
































































1 Pursuant to D.04-10-020.








OPERATING AGREEMENT




This OPERATING AGREEMENT (this “Agreement”) is between the State of California
Department of Water Resources (“DWR”), acting solely under the authority and
powers granted by AB1X, codified as Sections 80000 through 80270 of the Water
Code, and not under its powers and responsibilities with respect to the State
Water Resources Development System, and San Diego Gas & Electric Company, a
California corporation (“Utility”).  DWR and Utility are sometimes collectively
referred to herein as the “Parties” and individually referred to as a “Party.”
 Unless otherwise noted, all capitalized terms shall have the meanings set forth
in Article I of this Agreement.




R E C I T A L S




WHEREAS, under the Act, DWR has entered into a number of long-term power
purchase agreements for the purpose of providing the net short requirements to
the retail ratepayers of the State's electrical corporations, including Utility;
and

WHEREAS, the Contract Allocation Order of the Commission provides that such
longterm power purchase agreements are to be operationally allocated among the
State's electrical corporations, including Utility; solely for the purpose of
causing the State’s electrical corporations to perform certain specified
functions on behalf of DWR, as DWR’s limited agent, including dispatching,
scheduling, billing and settlements functions, and to sell surplus energy, all
as such functions relate to those certain power purchase agreements that are
operationally allocated to each electrical corporation under the Contract
Allocation Order; and

WHEREAS, DWR wishes to provide for the performance of such functions under the
Allocated Contracts by Utility on behalf of DWR in accordance with such
long-term power purchase agreements as provided in this Agreement; and




WHEREAS, consistent with the Contract Allocation Order, DWR will retain legal
and financial obligations, together with ongoing responsibility for any other
functions not explicitly provided in this Agreement to be performed by Utility,
with respect to each of the Allocated Contracts and it is the intent of DWR and
the Utility that the provisions of this Agreement will not constitute an
“assignment” of the Allocated Contracts to Utility.




NOW, THEREFORE, in consideration of the mutual obligations of the Parties, the
Parties agree as follows:































- 1








ARTICLE I

DEFINITIONS




Section 1.01.  Definitions.  The following terms shall have the respective
meanings in this Agreement:




The following terms, when used herein (and in the attachments hereto) with
initial capitalization, shall have the meaning specified in this Section 1.01.
 Certain additional terms are defined in the attachments hereto.  The singular
shall include the plural and the masculine shall include the feminine and
neuter, and vice versa.   “Includes” or “including” shall mean “including
without limitation.”  References to a section or attachment shall mean a section
or attachment of this Agreement, as the case may be, unless the context requires
otherwise, and reference to a given agreement or instrument shall be a reference
to that agreement or instrument as modified, amended, supplemented or restated
through the date as of which such reference is made (except as otherwise
specifically provided herein).  Unless the context otherwise requires,
references to Applicable Laws or Applicable Tariffs shall be deemed references
to such laws or tariffs as they may be amended, replaced or restated from time
to time.  References to the time of day shall be deemed references to such time
as measured by prevailing Pacific time.




“Act” means Chapter  4 of Statutes of  2001  (Assembly Bill  1 of the First
 2001-02 Extraordinary Session) of the State of California, as amended.




“Agreement”, means this Operating Agreement, together with all attached
Schedules, Exhibits and Attachments, as such may be amended from time to time as
evidenced by a written amendment executed by the Parties.




“Allocated Contracts” means the long-term power purchase agreements
operationally allocated to Utility under the Contract Allocation Order, without
legal and financial assignment of such agreements to Utility, as provided in
Schedule 1 attached hereto.




“Allocated Power” means all power and energy, including the use of such power or
energy as ancillary services, delivered or to be delivered under the Contracts.




“Applicable Commission Orders” means such rules, regulations, decisions,
opinions or orders as the Commission may lawfully issue or promulgate from time
to time, which relate to the subject matter of this Agreement.




“Applicable Law” means the Act, Applicable Commission Orders and any other
applicable statute, constitutional provision, rule, regulation, ordinance,
order, decision or code of a Governmental Authority.













- 2








“Applicable Tariffs” means Utility’s tariffs, including all rules, rates,
schedules and preliminary statements, governing electric energy service to
Utility’s customers in its service territory, as filed with and approved by the
Commission and, if applicable, the Federal Energy Regulatory Commission.




“Assign(s)” shall have the meaning set forth in Section 14.01.

“Bonds” shall have the meaning set forth in the Rate Agreement.

“Bond Charges” shall have the meaning set forth in the Rate Agreement.

“Business  Day”  means  the  regular  Monday  through  Friday  weekdays  which
 are customary working days, excluding holidays, as established by Applicable
Tariffs.

“Commission” means the California Public Utilities Commission.

“Confidential Information” shall have the meaning set forth in Section 11.01(c).

“Contracts” means the Allocated Contracts.

“Contract Allocation Order” means Decision 02-09-053 of the Commission, issued
on September 19, 2002, as such Decision may be modified, revised, amended,
supplemented or superseded from time to time by the Commission.

“DWR Power” shall have the same meaning set forth in the Servicing Arrangement
with such amendments to incorporate the Settlement Principles for Remittances
and Surplus Revenues as provided in Exhibit C of this Agreement.

“DWR Revenues” means those amounts required to be remitted to DWR by Utility in
accordance with this Agreement and as further provided in the Servicing
Arrangement.

“Effective Date” means the effective date in accordance with Section 14.13, as
such date is set forth on the cover page hereof.

“Fund” means the Department of Water Resources Electric Power Fund established
by Section 80200 of the California Water Code.

“Good Utility Practice” means any of the practices, methods and acts engaged in
or approved by a significant portion of the electric utility industry during the
relevant time period, or any of the practices, methods and acts which, in the
exercise of reasonable judgment in light of the facts known at the time the
decision was made, could have been expected to accomplish the desired result at
a reasonable cost consistent with good business practices, reliability, safety
and expedition.  Good Utility Practice does not require the optimum practice,
method, or act to the exclusion of all others, but rather is intended to include
acceptable practices, methods, or acts generally accepted in the Western
Electric Coordinating Council region.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to a
government, including the Commission.

“Governmental Program” means any program or directive established by Applicable
Law which directly or indirectly affects the rights or obligations of the
Parties under this Agreement and which obligates or authorizes DWR to make
payments or give credits to customers or other third parties under such programs
or directives.

“ISO” means the California Independent System Operator Corporation.










- 3








“Order” means Decision 02-12-069 of the Commission, issued on December 19, 2002
as such decision may be amended or supplemented from time to time by the
Commission.

“Power Charges” shall have the meaning set forth in the Rate Agreement.

“Priority Long Term Power Contract” shall have the meaning set forth in the Rate
Agreement.

“Rate Agreement” means the Rate Agreement between DWR and the Commission adopted
by the Commission on February 21, 2002 in Decision 02-02-051.

“Remittance” means a payment by Utility to DWR or its Assign(s) in accordance
with the Servicing Arrangement.

“Servicing  Arrangement”  means  the  Servicing  Order  as  specified  in
 Commission Decision 02-12-070, dated December 19, 2002, as may be modified from
time to time.

“Supplier” means those certain third parties who are supplying power pursuant to
the Contracts.

“Term” means term provided in Section 2.05 hereof.

“URG” means utility-retained generation, including without limitation Utility’s
portfolio of generation resources and power purchase agreements prior to or
after the Effective Date by Utility.




Section 1.02.  Undefined Terms.  Capitalized terms not otherwise defined in
Section 1.01 herein shall have the meanings set forth in the Act or the
Servicing Arrangement.









































































- 4








ARTICLE II




OPERATIONAL ALLOCATION OF POWER PURCHASE AGREEMENTS;

MANAGEMENT OF THE CONTRACTS; ALLOCATED POWER; TERM




Section 2.01.  Operational Allocation and Management of Power Purchase
Agreements. On behalf of DWR, as its limited agent, Utility will perform certain
day-to-day scheduling and dispatch functions, billing and settlements and
surplus energy sales and certain other tasks with respect to the Allocated
Contracts, as more fully set forth in this Agreement.

As further provided in Contract Administration and Performance Test Monitoring
Protocols set forth in Exhibit E, DWR will continue to monitor and audit the
Supplier performance under the Contracts.  Upon development of a mutually
agreeable plan, Utility will monitor the performance of Suppliers, as further
provided in Exhibit E, subject, however, to DWR's right but not the obligation
to audit and monitor all functions contemplated to be performed by Utility, all
as further provided in this Agreement.




Section 2.02. Standard of Contract Management.

(a)   Utility agrees to perform the functions specified in this Agreement
relating to the Allocated Contracts in a commercially reasonable manner,
exercising Good Utility Practice, and in a fashion reasonably designed to serve
the overall best interests of retail electric customers. Utility shall provide
to DWR such information specifically provided in Exhibit F hereto to facilitate
DWR’s verification of Utility’s compliance with this Section 2.02.

(b)  To the extent requested by Utility, DWR shall provide evidence in
Commission proceedings describing Utility’s and DWR’s performance, rights and
obligations under this Agreement.

(c)  DWR acknowledges the Commission’s exclusive authority over whether the
Utility has managed Allocated Power available under the Contracts in a just and
reasonable manner and DWR and Utility agree that none of the provisions of this
Agreement shall be interpreted to reduce, diminish, or otherwise limit the scope
of any Commission authority or to give DWR any authority over such matters.  In
addition, the Parties acknowledge that DWR is not subject to the Commission's
jurisdiction, and the Parties agree that none of the provisions of this
Agreement, including Section 13.04 herein, shall be interpreted to subject DWR
to the Commission's jurisdiction or authority.

(d)  The Utility acknowledges DWR’s separate and independent right to evaluate
and enforce Utility’s commercial performance under this Agreement.

(e)  Utility agrees to provide any information not otherwise required herein
that is reasonably necessary to allow DWR to exercise its rights in subsection
(d) above, provided that all such information shall be used solely for the
purposes of exercising such rights.

Section 2.03.  Good Faith.  Each Party hereby covenants that it shall perform
its actions, obligations and duties in connection with this Agreement in good
faith.










- 5








Section 2.04.  DWR Power.  During the term of this Agreement, the electric power
and energy, including but not limited to capacity, and output, or any of them
from the Contracts delivered to retail end-use customers in Utility’s service
area shall constitute DWR Power for all purposes of the Servicing Arrangement.
 Utility shall arrange for transmission service to accommodate surplus sales to
the extent that transmission service is available and cost effective, all as
further provided in Exhibit A.




Section 2.05.  Term.




(a)  The Term of this Agreement shall commence on the Effective Date and shall
terminate on the earlier of (a) the termination of the Servicing Arrangement, or
(b) the termination of this Agreement by DWR upon ninety days’ written notice to
Utility, or (c) upon consultation with the Commission, the termination of the
Agreement by DWR upon reasonable written notice to Utility no shorter than 30
days, or (d) pursuant to Article VII hereof, the termination of this Agreement
by a non-defaulting Party after an Event of Default.  In addition, this
Agreement will terminate as to each Contract that terminates in accordance with
its terms.  DWR agrees to notify Utility as to the termination of each Contract
as provided in Section 5.01(e) hereof.




(b)  If an event occurs which has the effect of materially altering and
materially adversely impacting the economic position of the Parties or either of
them under this Agreement, then the affected Party may, by written notice,
request that the Commission approve amendments to this Agreement or other
arrangements incidental to this Agreement as necessary to preserve or restore
the economic position under this Agreement held by the affected Party
immediately prior to such event.  Such notice shall describe the event and shall
include reasonable particulars as to the manner and extent to which the economic
position of the Party giving notice has been adversely affected.























































- 6





ARTICLE III

LIMITED AGENCY / NO ASSIGNMENT




Section 3.01.  Limited Agency.  Utility is hereby appointed as DWR’s agent for
the limited purposes set forth in this Agreement.  Utility shall not be deemed
to be acting, and shall not hold itself out, as agent for DWR for any purpose
other than those described in this Agreement.  Utility’s duties and obligations
shall be limited to those duties and obligations that are specified in this
Agreement.

Section 3.02.  No Assignment.  DWR shall remain legally and financially
responsible for performance under each of the Contracts and shall retain
liability to the counterparty for any failure of Utility to perform the
functions referred to in this Agreement on behalf of DWR as its limited agent,
under such Contracts in accordance with the terms thereof.  It is the intent of
DWR and Utility that the provisions of this Agreement shall not constitute or
result in an “assignment” of the Allocated Contracts in any respect.

ARTICLE IV

LIMITED DUTIES OF UTILITY




Section 4.01. Limited Duties of Utility as to the Contracts.  During the Term of
this Agreement, Utility shall:

(a)  On behalf of DWR, as its limited agent, perform the day-to-day scheduling
and dispatch functions, including day-ahead, hour-ahead and real time trading,
scheduling transactions with all involved parties,  under the Allocated
Contracts, perform billing and settlements functions and obtain relevant
information for these functions such as transmission availability and others,
with respect to the Allocated Contracts set forth in Schedule 1 hereto, all as
more specifically provided in the Operating Protocols attached hereto as Exhibit
A;

(b)  On behalf of DWR, as its limited agent, enter into transactions for the
purchase (or sale, as the case may be) of gas, gas transmission services, gas
storage services and financial hedges, and perform the operational and
administrative responsibilities for such purchases under gas tolling provisions
under the Allocated Contracts, including the review of fuel plans and
consideration of alternative fuel supply, all as more specifically provided in
the Fuel Management Protocols attached hereto as Exhibit B;

(c)  On behalf of DWR, as its limited agent, perform all necessary billing and
settlement functions under the Allocated Contracts, in accordance with the terms
of the applicable Contracts.  In addition, perform all necessary billing and
settlement functions related to DWR Revenues and remit DWR Revenues to DWR,
consistent with the Settlement Principles for Remittances and Surplus Revenues
attached hereto as Exhibit C and the Servicing Arrangement;

(d)  Assume financial responsibility for the ISO charges listed on Exhibit D
attached hereto;



















- 7








(e)  On behalf of DWR, as its limited agent, upon development of a mutually
agreeable plan, monitor the performance of Suppliers under the Allocated
Contracts and undertake the administration of the Allocated Contracts, as more
specifically provided in the Contract Administration and Performance Monitoring
Protocols attached hereto as Exhibit E;




(f)  Provide to DWR the necessary information required by DWR as more
specifically provided in the DWR Data Requirements From Utility attached hereto
as Exhibit F to facilitate DWR’s continued performance of financial obligations
related to Allocated Contracts and to facilitate DWR’s verification, audit and
monitoring related to the Allocated Contracts and reporting requirements set
forth in Applicable Laws or agreements;

(g)  At all times in performing its obligations under this Agreement (i) comply
with the provisions of each of the Allocated Contracts, (ii) follow Good Utility
Practice, and (iii) comply with all Applicable Laws and Applicable Commission
Orders;




(h)  Appoint a primary and secondary contact person, as set forth in Schedule 2
hereto, to coordinate the responsibilities listed in this Section 4.01; and




(i)  On behalf of DWR, as its limited agent, make surplus energy sales as more
specifically provided in this Agreement.




Provided, however, in the event that DWR fails to provide or provides inaccurate
information which results in Utility's non-compliance with its obligations under
this Agreement, the resulting non-compliance by Utility shall not constitute an
Event of Default under Section 7.01 hereof.




Section 4.02.  Dispatch or Sale of Allocated Power.  Subject to any existing or
new ISO tariff provisions that may affect the dispatch of such Contracts,
Allocated Power from all Contracts shall be dispatched or sold, as the case may
be, by Utility pursuant to the Operating Protocols attached hereto as Exhibit A.

















































- 8








Section 4.03.  DWR Revenues.  DWR Revenues shall be accounted and remitted to
DWR consistent with the principles provided in the Settlement Principles for
Remittances and Surplus Revenues attached hereto as Exhibit C and the provisions
of the Servicing Arrangement.  Unless otherwise specifically provided in this
Agreement, Utility will not be required at any time to advance or pay any of its
own funds in the fulfillment of its responsibilities under this Agreement.

Section 4.04.  Ownership of Allocated Power.  Notwithstanding any other
provision herein, and in accordance with the Act and Section 80110 of the
California Water Code, Utility and DWR agree that DWR shall retain title to all
Allocated Power, including DWR Power.  In accordance with the Act and Section
80104 of the California Water Code, upon the delivery of Allocated Power to
Utility’s customers, those customers shall be deemed to have purchased that
power from DWR, and payment for such sale shall be a direct obligation of such
customer to DWR.  In addition, Utility and DWR agree that DWR shall retain title
to any surplus Allocated Power sold by Utility as limited agent to DWR as
provided in this Agreement.




ARTICLE V

DUTIES OF DWR




Section 5.01. Duties of DWR.  Consistent with the Contract Allocation Order,
during the Term of this Agreement, DWR shall:

(a)  Remain legally and financially responsible under each of the Contracts and
cooperate with Utility in the transition from DWR to Utility the performance of
the functions provided in this Agreement;

(b)  Assume legal and financial responsibilities and enter into or facilitate
Utility’s entering into transactions as DWR’s limited agent, for the purchase
(or sale, as the case may be) of gas, gas transmission services, gas storage
services and financial hedges, and timely consent to or approve the Utility’s
performance of the operational and administrative responsibilities for such
purchases under gas tolling provisions under the Allocated Contracts, including
the review of fuel plans and consideration of alternative fuel supply, all as
more specifically provided in the Fuel Management Protocols attached hereto as
Exhibit B;

(c)  Pay invoices to the Suppliers and perform all necessary verification, audit
and monitoring of the billing and settlement functions to be performed on DWR’s
behalf, as its limited agent, by Utility relating to the Contracts.  In
addition, perform all necessary verification, audit and monitoring of the
billing and settlement functions to be performed on DWR’s behalf, as its limited
agent, by Utility related to DWR Revenues, consistent with the principles set
forth in the Settlement Principles for Remittances and Surplus Revenues attached
hereto as Exhibit C;

(d)  Until such time as a mutually agreed upon plan may be entered into with
Utility and approved by the Commission, and no earlier than January 1, 2004,
continue to monitor the performance of Suppliers and conduct certain
















- 9








contract administration duties under the Allocated Contracts, all as more
specifically provided in the Contract Administration and Performance Monitoring
Protocols attached hereto as Exhibit E.  In addition, continue to perform all
other administrative functions related to Contracts not explicitly provided in
this Agreement to be performed by Utility on behalf of DWR, as its limited
agent;

(e)  Upon the termination of any Contract, submit in writing to Utility
appropriate Schedules and Attachments to Exhibit A amended to reflect the
termination of any Contract.  Such amended Schedules and Attachments shall
become effective only upon the effective date of the termination of such
Contract. Provided, however, rights or obligations of the Parties that arise or
relate to Utility’s performance of its duties under this Agreement in respect of
any terminated Contract shall survive until the expiration of any such right or
obligation; and

(f)  Appoint a primary and secondary contact person, as set forth in Schedule 2
hereto, to coordinate the responsibilities listed in this Section 5.01.




ARTICLE VI

[RESERVED]




Section 6.01.   [Intentionally left blank.]




ARTICLE VII`

EVENTS OF DEFAULT




Section 7.01. Events of Default. The following events shall constitute “Events
of Default” under this Agreement:




(a) any material failure by a Party to pay any amount due and payable under this
Agreement that continues unremedied for five (5) Business Days after the earlier
of the day the defaulting Party receives written notice thereof from the
non-defaulting Party; or




(b)  any material failure by Utility to schedule and dispatch Contracts,
consistent with the principles set forth in Exhibit A; or




(c)  any failure (except as provided in (a) or (b)) by a Party to duly observe
or perform in any material respect any other covenant or agreement of such Party
set forth in this Agreement, which failure continues unremedied for a period of
15 calendar days after written notice of such failure has been given to such
Party by the non-defaulting Party; or

(d) any material representation or warranty made by a Party shall prove to be
false, misleading or incorrect in any material respect as of the date made; or

(e) an Event of Default (as defined under the Servicing Arrangement) shall have
occurred and is continuing under the Servicing Arrangement.
















- 10





Section 7.02.  Consequences of Utility Event of Default.  Upon any Event of
Default by Utility, DWR may, in addition to exercising any other remedies
available under this Agreement or under Applicable Law, (i) terminate this
Agreement in whole or in part; and (ii) apply in an appropriate forum for
sequestration and payment to DWR or its Assign(s) of DWR Revenues or for
specific performance of the functions related to the Contracts to be performed
by Utility on behalf of DWR, as its limited agent, as provided in this
Agreement.

Section 7.03.  Consequences of DWR Event of Default.  Upon an Event of Default
by DWR (other than an Event of Default under 7.01(a)), Utility shall request
that the Commission terminate this Agreement in whole or in part, Section 2.05
notwithstanding.

Section 7.04. Remedies.  Subject to Article XIII of this Agreement, upon any
Event of Default, the non-defaulting Party may exercise any other legal or
equitable right or remedy that may be available to it under applicable law or
under this Agreement.

Section 7.05. Remedies Cumulative.  Except as otherwise provided in this
Agreement, all rights of termination, cancellation, or other remedies in this
Agreement are cumulative.  Use of any remedy shall not preclude any other remedy
available under this Agreement.

Section 7.06. Waivers. None of the provisions of this Agreement shall be
considered waived by either Party unless the Party against whom such waiver is
claimed gives such waiver in writing.  The failure of either Party to insist in
any one or more instances upon strict performance of any of the provisions of
this Agreement or to take advantage of any of its rights hereunder shall not be
construed as a waiver of any such provisions or the relinquishment of any such
rights for the future, but the same shall continue and remain in full force and
effect.  Waiver by either Party of any default by the other Party shall not be
deemed a waiver of any other default.




ARTICLE VIII

PAYMENT OF FEES AND CHARGES

Section 8.01.  Utility Fees and Charges.  As noted in the Contract Allocation
Order, the details of the amount and recovery of administrative costs to Utility
associated with the Contracts are expected to be considered in another
Commission proceeding.  As such, the Parties agree that the administrative costs
to Utility will be recovered pursuant to such Commission proceeding. Utility
shall enter the cost of such fees and charges in its Purchased Electric
Commodity Account, or its successor or another account designated by the
Commission on a current basis, for recovery in retail rates subject to
subsequent Commission review.




ARTICLE IX

REPRESENTATIONS AND WARRANTIES

Section 9.01. Representations and Warranties.

(a)  Each person executing this Agreement for the respective Parties expressly
represents and warrants that he or she has authority to bind the Party on whose
behalf he or she has executed this Agreement.
















- 11





(b)  Each Party represents and warrants that it has the full power and authority
to execute and deliver this Agreement and to perform its terms, that execution,
delivery and performance of this Agreement have been duly authorized by all
necessary corporate or other action by such Party, and that this Agreement
constitutes such Party’s legal, valid and binding obligation, enforceable
against such Party in accordance with its terms.

(c)  DWR represents and warrants that all necessary and appropriate notices,
inducements, undertakings, approvals, and consents have been obtained from each
Supplier to the Contract allocated to Utility in order for Utility to undertake
its duties set forth in this Agreement in a timely and appropriate fashion.

ARTICLE X

LIMITATIONS ON LIABILITY

Section 10.01. Consequential Damages. In no event will either Party be liable to
the other Party for any indirect, special, exemplary, incidental, punitive, or
consequential damages under any theory.  Nothing in this Section 10.01 shall
limit either Party’s rights as provided in Article VII above.

Section 10.02. Limited Obligations of DWR. Any amounts payable by DWR under this
Agreement shall be payable solely from moneys on deposit in the Department of
Water Resources Electric Power Fund established pursuant to Section 80200 of the
California Water Code (the “Fund”).

Section 10.03.  Sources of Payment; No Debt of State.  DWR's obligation to make
payments hereunder shall be limited solely to the Fund and shall be payable as
an operating expense of the Fund solely from Power Charges subject and
subordinate to each Priority Long Term Power Contract in accordance with the
priorities and limitations established with respect to the Fund’s operating
expenses in any indenture providing for the issuance of Bonds and in the Rate
Agreement and in the Priority Long Term Power Contracts.  Any liability of DWR
arising in connection with this Agreement or any claim based thereon or with
respect thereto, including, but not limited to, any payment arising as the
result of any breach or Event of Default under this Agreement, and any other
payment obligation or liability of or judgment against DWR hereunder, shall be
satisfied solely from the Fund.  NEITHER THE FULL FAITH AND CREDIT NOR THE
TAXING POWER OF THE STATE OF CALIFORNIA ARE OR MAY BE PLEDGED FOR ANY PAYMENT
UNDER THIS AGREEMENT. Revenues and assets of the State Water Resources
Development System, and Bond Charges under the Rate Agreement, shall not be
liable for or available to make any payments or satisfy any obligation arising
under this Agreement.  If moneys on deposit in the Fund are insufficient to pay
all amounts payable by DWR under this Agreement, or if DWR has reason to believe
such funds may become insufficient to pay all amounts payable by DWR under this
Agreement, DWR shall diligently pursue an increase to its revenue requirements
as permitted under the Act from the appropriate Governmental Authority as soon
as practicable.  To the extent DWR’s obligations are “administrative costs,”
they will require annual appropriation by the legislature.

Section 10.04. Cap on Liability.  In no event will Utility be liable to DWR for
damages under this Agreement, including indemnification obligations, whether in
contract, warranty, tort (including negligence), strict liability or otherwise
(referred to as “Damages” for purposes of this










- 12





Section), in an amount in excess of: 1) on an annual calendar year basis, $5
million plus ten percent of Damages in excess of $5 million and 2) for the
entire term of this Agreement, $50 million in total payments of Damages to DWR.
 For example, if Damages for an event are $100 million, Utility’s total
liability for this event would be $14.5 million ($5 million plus10% of $95
million) and that would be the full extent of Utility’s liability for such
Damages.  All Damages associated with an event will apply only to the annual
limit in the first year in which Damages for that event were assessed.  For
example, if Damages for an event were paid as follows: $15 million in year 1 and
$10 million in year 2, the Utility would pay DWR $7 million ($5 million plus10%
of $10 million for year 1 and 10% of $10 million for year 2).  In this example,
the $1 million paid to DWR in year 2 (10% of $10 million) does not count against
the year 2 $5 million calendar year threshold.  DWR hereby releases Utility from
any liability for Damages in excess of the limitations on liability set forth in
this Section 10.04, provided however, that this limitation on Utility liability
shall not apply to the extent the liability is a result of Utility’s gross
negligence or willful misconduct.




ARTICLE XI

CONFIDENTIALITY

Section 11.01.  Proprietary Information.

(a) Nothing in this Agreement shall affect Utility’s obligations to observe any
Applicable Law prohibiting the disclosure of Confidential Information regarding
its customers.

(b) Nothing in this Agreement, and in particular nothing in Sections 11.01
(e)(x) through 11.01(e)(z) of this Agreement, shall affect the rights of the
Commission to obtain from Utility, pursuant to Applicable Law, information
requested by the Commission, including Confidential Information provided by DWR
to Utility. Applicable Law, and not this Agreement, will govern what information
the Commission may disclose to third parties, subject to any confidentiality
agreement between DWR and the Commission.

(c)  The Parties acknowledge that each Party may acquire information and
material that is the other Party’s confidential, proprietary or trade secret
information.  As used herein, “Confidential Information” means any and all
technical, commercial, financial and customer information disclosed by one Party
to the other (or obtained from one Party’s inspection of the other Party’s
records or documents), including any patents, patent applications, copyrights,
trade secrets and proprietary information, techniques, sketches, drawings, maps,
reports, specifications, designs, records, data, models, inventions, know-how,
processes, apparati, equipment, algorithms, software programs, software source
documents, object code, source code, and information related to the current,
future and proposed products and services of each of the Parties, and includes,
without limitation, the Parties’ respective information concerning research,
experimental work, development, design details and specifications, engineering,
financial information, procurement requirements, purchasing, manufacturing,
business forecasts, sales and merchandising, and marketing plans and
information. In all cases, Confidential Information includes proprietary or
confidential information of any third party disclosing such information to
either Party in the













- 13





course of such third party’s business or relationship with such Party.
 Utility’s Confidential Information also includes any and all lists of
customers, and any and all information about customers, both individually and
aggregated, including but not limited to customers’ names, street addresses of
customer residences and/or facilities, email addresses, identification numbers,
Utility account numbers and passwords, payment histories, energy usage, rate
schedule history, allocation of energy uses among customer residences and/or
facilities, and usage of DWR Power.  All Confidential Information disclosed by
the disclosing Party (“Discloser”) will be considered Confidential Information
by the receiving Party (“Recipient”) if identified as confidential and received
from Discloser.

(d)  Each Party agrees to take all steps reasonably necessary to hold in trust
and confidence the other Party’s Confidential Information.  Without limiting the
generality of the immediately preceding sentence, each Party agrees (i) to hold
the other Party’s Confidential Information in strict confidence, not to disclose
it to third parties or to use it in any way, commercially or otherwise, other
than as permitted under this Agreement; and (ii) to limit the disclosure of the
Confidential Information to those of its employees, agents or directly related
subcontractors with a need to know who have been advised of the confidential
nature thereof and who have acknowledged their express obligation to maintain
such confidentiality. DWR shall not disclose Confidential Information to
employees, agents or subcontractors that are in any respect responsible for
power marketing or trading activities associated with the State Water Resources
Development System.

(e)  The foregoing two paragraphs will not apply to any item of Confidential
Information if:   (i) it has been published or is otherwise readily available to
the public other than by a breach of this Agreement; (ii) it has been rightfully
received by Recipient from a third party without breach of confidentiality
obligations of such third party and outside the context of the provision of
services under this Agreement; (iii) it has been independently developed by
Recipient personnel having no access to the Confidential Information; (iv) it
was known to Recipient prior to its first receipt from Discloser, or (v) it has
been summarized, processed and incorporated for incorporation into reports,
discussions, statements or any other further work product.  In addition,
Recipient may disclose Confidential Information if and to the extent required by
law or a Governmental Authority, provided that (x) Recipient shall give
Discloser a reasonable opportunity to review and object to the disclosure of
such Confidential Information, (y) Discloser may seek a protective order or
confidential treatment of such Confidential Information, and (z) Recipient shall
make commercially reasonable efforts to cooperate with Discloser in seeking such
protective order or confidential treatment.  Discloser shall pay Recipient its
reasonable costs of cooperating.

Section 11.02.  No License.  Nothing contained in this Agreement shall be
construed as granting to a Party a license, either express or implied, under any
patent, copyright, trademark, service mark, trade dress or other intellectual
property right, or to any Confidential Information now or hereafter owned,
obtained, controlled by, or which is or may be licensable by, the other Party.













- 14








Section 11.03.  Survival of Provisions.  The provisions of this Article XI shall
survive the termination of this Agreement.

ARTICLE XII

RECORDS AND AUDIT RIGHTS

Section 12.01.  Records.  Utility shall maintain accurate records and accounts
relating to the Contracts in sufficient detail to permit DWR to audit and
monitor the functions to be performed by Utility on behalf of DWR, as its
limited agent, under this Agreement.  In addition, Utility shall maintain
accurate records and accounts relating to DWR Revenues to be remitted by Utility
to DWR, consistent with the Settlement Principles for Remittances and Surplus
Revenues set forth in Exhibit C hereto.  Utility shall provide to DWR and its
Assign(s) access to such records.  Access shall be afforded without charge, upon
reasonable request made pursuant to Section 12.02.  Access shall be afforded
only during Business Hours and in such a manner so as not to interfere
unreasonably with Utility’s normal operations.  Utility shall not treat DWR
Revenues as income or assets of Utility or any affiliate for any tax, financial
reporting or regulatory purposes, and the financial books or records of Utility
and affiliates shall be maintained in a manner consistent with the absolute
ownership of DWR Revenues by DWR and Utility’s holding of DWR Revenues in trust
for DWR (whether or not held together with other monies).

Section 12.02.  Audit Rights.

(a) Upon 30 calendar days’ prior written notice, DWR may request an audit,
conducted by DWR or its agents (at DWR’s expense), of Utility’s records and
procedures, which shall be limited to records and procedures containing
information bearing upon Utility’s performance of its obligations under this
Agreement.  The audit shall be conducted during Business Hours without
interference with Utility’s normal operations, and in compliance with Utility’s
security procedures.

(b)  As provided in the Act, the State of California Bureau of State Audits (the
“Bureau”) shall conduct a financial and performance audit of DWR’s
implementation of Division 27 (commencing with Section 80000) of the California
Water Code, and the Bureau shall issue a final report on or before March 31,
2003.  In addition, as provided in Section 8546.7 of the California Government
Code, Utility agrees that, pursuant to this Section 12.02, DWR or the State of
California Department of General Services, the Bureau, or their designated
representative (“DWR’s Agent”) shall have the right to review and to copy (at
DWR’s expense) any non-confidential records and supporting documentation
pertaining to the performance of this Agreement and to conduct an on-site review
of any Confidential Information pursuant to Section 12.03 hereof. Utility agrees
to maintain such records for such possible audit for three years after final
Remittance to DWR.  Utility agrees to allow such auditor(s) access to such
records during Business Hours and to allow interviews of any employees who might
reasonably have information related to such records.  Further, Utility agrees to
include a similar right for DWR or DWR’s Agent to audit records and interview
staff in any contract between Utility and a subcontractor directly related to
performance of this Agreement.
















- 15





Section 12.03.  Confidentiality.  Materials reviewed by either Party or its
agents in the course of an audit may contain Confidential Information subject to
Article XI above.  The use of all materials provided to DWR or Utility or their
agents, as the case may be pursuant to this Article XII, shall comply with the
provisions in Article XI and shall be limited to use in conjunction with the
conduct of the audit and preparation of a report for appropriate distribution of
the results of the audit consistent with Applicable Law.

Section 12.04.  Annual Certifications.  At least annually, and in no event later
than the tenth Business Day after the end of the calendar year, Utility shall
deliver to DWR a certificate of an authorized representative certifying that to
the best of such representative’s knowledge, after a review of Utility
performance under this Agreement, Utility has fulfilled its obligations under
this Agreement in all material respects and is in compliance herewith in all
material respects.

Section 12.05.  Additional Applicable Laws.  Each Party shall make an effort to
promptly notify the other Party in writing to the extent such Party becomes
aware of any new Applicable Laws or changes (or proposed changes) in Applicable
Tariffs hereafter enacted, adopted or promulgated that may have a material
adverse effect on either Party’s ability to perform its duties under this
Agreement.  A Party’s failure to so notify the other Party pursuant to this
Section 12.05 will not constitute a material breach of this Agreement, and will
not give rise to any right to terminate this Agreement or cause either Party to
incur any liability to the other Party or any third party.

Section 12.06.  Other Information.  Upon the reasonable request of DWR or its
Assign(s), Utility shall provide to DWR or its Assign(s) any public financial
information in respect of Utility applicable to services provided by Utility
under this Agreement, to the extent such information is reasonably available to
Utility, which (i) is reasonably necessary and permitted by Applicable Law to
monitor the performance by Utility hereunder, or (ii) otherwise relates to the
exercise of DWR’s rights or the discharge of DWR’s duties under this Agreement
or any Applicable Law.  In particular, but without limiting the foregoing,
Utility shall provide to DWR any such information that is necessary or useful to
calculate DWR’s revenue requirements (as described in Sections 80110 and 80134
of the California Water Code).

Section 12.07.  Data and Information Retention.  All data and information
associated with the provision and receipt of services pursuant to this Agreement
shall be maintained for the greater of (a) the retention time required by
Applicable Law or Applicable Tariffs for maintaining such information, or (b)
three (3) years.

ARTICLE XIII

DISPUTE RESOLUTION

Section 13.01.  Dispute Resolution.  Should any dispute arise between the
Parties or should any dispute between the Parties arise from the exercise of
either Party’s audit rights contained in Section 12.02 hereof, the Parties shall
remit any undisputed amounts and agree to enter into good faith negotiations as
soon as practicable to resolve such disputes within (10) Business Days so as to
resolve such disputes, as appropriate, within the timeframes provided under this
Agreement, or as soon as possible thereafter.  For any disputed Remittances, if
such resolution cannot be made before the remittance date, Utility shall remit
the undisputed portion to DWR.  In addition, the disputed portion of the
Remittances shall be deposited into an escrow account held by a qualified,
independent escrow holder.  Upon resolution of such disputes, the




- 16





Party that escrowed the disputed amount shall reimburse the other Party from the
escrow account as necessary.

Section 13.02.  ISO Settlements Disputes.  Utility shall review, validate and
verify all ISO charges/credits contained on all ISO settlement statements,
including any charges/credits resulting from functions related to the Contracts
to be performed by Utility as provided in this Agreement.  Utility shall inform
DWR of any discrepancies and shall dispute any such discrepancies with the ISO
in accordance with the ISO’s tariff and protocols.  Except as provided in
Section 13.03, if any ISO charge type settlement amount appearing on a
Preliminary or Final Settlement Statement (as defined in the ISO tariff)
resulting or relating to the Utility’s performance of functions related to the
Contracts under this Agreement is in dispute, it shall be the responsibility of
Utility, on behalf of DWR, as its limited agent, to seek resolution of said
dispute through the ISO dispute resolution process as provided in the ISO’s
tariff.

For disputes affecting Utility’s Remittances to DWR, including disputes on ISO
charges to non-DWR parties that would affect Remittances to DWR, Utility shall
provide to DWR: a) notification of submission of the dispute through the ISO
dispute resolution process, identifying, among other items, the dispute type,
quantity, price and allocation; b) a copy of the submitted dispute and all
supporting data; and c) a copy of all ensuing documentation resulting from the
ongoing dispute resolution process.  Utility shall track and validate all
disputed ISO charges involving any financial responsibility of DWR.

Section 13.03.  Supplier Invoice Disputes.  DWR shall continue to be responsible
for all dispute resolution relating to Supplier invoices.  In addition, except
as specifically provided in Exhibit E of this Agreement, all other contract
administration functions shall remain DWR’s responsibility.

Section 13.04.  Good-Faith Negotiations.  Should any dispute arise between the
Parties relating to this Agreement, the Parties shall undertake good-faith
negotiations to resolve such dispute.  If the Parties are unable to resolve such
dispute through good-faith negotiations, either Party may submit a detailed
written summary of the dispute to the other Party.  Upon such written
presentation, each Party shall designate an executive with authority to resolve
the matter in dispute.  If the Parties are unable to resolve such dispute within
30 days from the date that a detailed summary of such dispute is presented in
writing to the other Party, and the dispute relates solely to Utility’s conduct,
performance, acts and/or omissions (and not to DWR’s conduct, performance, acts
and/or omissions), then DWR may at its sole discretion, present the dispute to
the Commission for resolution, in accordance with Applicable Law.  All other
disputes shall be brought in a court of competent jurisdiction or a forum
mutually acceptable to the Parties in accordance with Applicable Law.  Nothing
herein shall preclude either Party from challenging the decision or action which
such Party deems may adversely affect its interests in any appropriate forum of
the Party’s choosing.

Section 13.05.  Costs.  Each Party shall bear its own respective costs and
attorney fees in connection with respect to any dispute resolution process
undertaken by it pursuant to this Article.  Provided, however, DWR shall
reimburse Utility all reasonably incurred costs, including, but not limited to,
in-house and retained attorneys, consultants, witnesses, and arbitration costs,
arising from or pertaining to all disputes relating to ISO charges/credits
contained on all ISO settlement statements resulting from the operational,
dispatch and administrative functions related to the Contracts performed by
Utility on behalf of DWR, as its




- 17





limited agent, pursuant to the standards set forth in Section 2.02 herein and
consistent with the provisions of the ISO tariff, as may be amended from time to
time, including disputes on ISO charges to non-DWR parties that would affect
Remittances to DWR.  These costs shall be recorded and invoiced in the manner
set forth in Section 8.01 hereof.




ARTICLE XIV

MISCELLANEOUS




Section 14.01.  Assignment

(a) Except as provided in paragraphs (b) and (c) below, neither Party shall
assign or otherwise dispose of this Agreement, its right, title or interest
herein or any part hereof to any entity, without the prior written consent of
the other Party.  No assignment of this Agreement shall relieve the assigning
Party of any of its obligations under this Agreement until such obligations have
been assumed by the assignee. When duly assigned in accordance with this Section
14.01 (a) and when accepted by the assignee, this Agreement shall be binding
upon and shall inure to the benefit of the assignee.  Any assignment in
violation of this Section 14.01(a) shall be void.

(b) Utility acknowledges and agrees that DWR may assign or pledge its rights to
receive performance hereunder to a trustee or another party (“Assign(s)”) in
order to secure DWR’s obligations under its bonds (as that term is defined in
the Act), and any such Assign shall be a third party beneficiary of this
Agreement; provided, however, that this authority to assign or pledge rights to
receive performance hereunder shall in no event extend to any person or entity
that sells power or other goods or services to DWR.

(c) Any person (i) into which Utility may be merged or consolidated, (ii) which
may result from any merger or consolidation to which Utility shall be a party or
(iii) which may succeed to the properties and assets of Utility substantially as
a whole, which person in any of the foregoing cases executes an agreement of
assumption to perform every obligation of Utility hereunder, shall be the
successor to Utility under this Agreement without further act on the part of any
of the Parties to this Agreement; provided, however, that Utility shall have
delivered to DWR and its Assign(s) an opinion of counsel reasonably acceptable
to DWR stating that such consolidation, merger or succession and such agreement
of assumption complies with this Section 13.01(c) and that all of Utility’s
obligations hereunder have been validly assumed and are binding on any such
successor or assign.

(d) Notwithstanding anything to the contrary herein, DWR’s rights and
obligations hereunder shall be transferred, without any action or consent of
either Party hereto, to any entity created by the State legislature which is
required under Applicable Law to assume the rights and obligations of DWR under
Division 27 of the California Water Code.

Section 14.02.  Force Majeure.  Neither Party shall be liable for any delay or
failure in performance of any part of this Agreement (including the obligation
to remit money at the times specified herein) from any cause beyond its
reasonable control, including but not limited to,
















- 18





unusually severe weather, flood, fire, lightning, epidemic, quarantine
restriction, war, sabotage, act of a public enemy, earthquake, insurrection,
riot, civil disturbance, strike, restraint by court order or Government
Authority, or any combination of these causes, which by the exercise of due
diligence and foresight such Party could not reasonably have been expected to
avoid and which by the exercise of due diligence is unable to overcome.

Section 14.03.  Severability.  In the event that any one or more of the
provisions of this Agreement shall for any reason be held to be unenforceable in
any respect under applicable law, such unenforceability shall not affect any
other provision of this Agreement, but this Agreement shall be construed as if
such unenforceable provision or provisions had never been contained herein.

Section 14.04.  Survival of Payment Obligations.  Upon termination of this
Agreement, each Party shall remain liable to the other Party for all amounts
owing under this Agreement. Utility shall continue to collect and remit,
pursuant to the terms of the Servicing Arrangement and the principles provided
in the Settlement Principles for Remittances and Surplus Revenues provided in
Exhibit C hereto and any DWR Charges billed to customers or any DWR Surplus
Energy Sales Revenues attributable to sales entered into before the effective
date of termination of the Servicing Arrangement.

Section 14.05.  Third-Party Beneficiaries.  The provisions of this Agreement are
exclusively for the benefit of the Parties and any permitted assignee of either
Party and there are no third party beneficiaries under this Agreement.

Section 14.06.  Governing Law.  This Agreement shall be interpreted, governed
and construed under the laws of the State of California without regard to choice
of law provisions.

Section 14.07.  Multiple Counterparts.  This Agreement may be executed in
multiple counterparts, each of which shall be an original.

Section 14.08.  Section Headings.  Section and paragraph headings appearing in
this Agreement are inserted for convenience only and shall not be construed as
interpretations of text.

Section 14.09.  Amendments.  No amendment, modification, or supplement to this
Agreement shall be effective unless it is in writing and signed by the
authorized representatives of both Parties and approved as required, and by
reference incorporates this Agreement and identifies the specific portions that
are amended, modified, or supplemented or indicates that the material is new.
 No oral understanding or agreement not incorporated in this Agreement is
binding on either of the Parties.

Section 14.10.  Amendment Upon Changed Circumstances.  The Parties acknowledge
that compliance with any Commission decision, legislative action or other
governmental action (whether issued before or after the Effective Date of this
Agreement) affecting the operation of this Agreement, including but not limited
to (i) dissolution of the ISO, (ii) changes in the ISO market structure, (iii) a
decision regarding direct access currently pending before the Commission, (iv)
the establishment of other Governmental Programs, or (v) a modification to the
Contract Allocation Agreement may require that amendment(s) be made to this
Agreement.  The Parties therefore agree that if either Party reasonably
determines that such a decision or action would materially affect the services
to be provided hereunder or the reasonable costs thereof, then upon the issuance
of such decision or the approval of such action (unless and until it is stayed),
the Parties will negotiate the amendment(s) to this Agreement that is (or are)
appropriate in order to effectuate the required changes in services to be
provided or the reimbursement




- 19





thereof.  If the Parties are unable to reach agreement on such amendments within
60 days after the issuance of such decision or approval of such action, either
Party may, in the exercise of its sole discretion, submit the disagreement to
the Commission for proposed resolution.  Nothing herein shall preclude either
Party from challenging the decision or action which such Party deems may
adversely affect its interests in any appropriate forum of the Party’s choosing.

The Parties agree that, if the rating agencies request changes to this Agreement
which the Parties reasonably determine are necessary and appropriate, the
Parties will negotiate in good faith, but will be under no obligation to reach
agreement or to ask the Commission to amend this Agreement to accommodate the
rating agency requests and will cooperate in obtaining any required approvals of
the Commission or other entities for such amendments.




Section 14.11  Indemnification.

(a) Indemnification of DWR.  Utility (the “Indemnitor”) shall at all times
protect, indemnify, defend and hold harmless DWR, and its elected officials,
appointed officers, employees, representatives, agents and contractors (each, an
“Indemnified Party” or an “Indemnitee”) from and against (and pay the full
amount of) any and all claims (whether in tort, contract or otherwise), demands,
expenses (including, without limitation, in-house and retained attorneys’ fees)
and liabilities for losses, damage, injury and liability of every kind and
nature and however caused, and taxes (of any kind and by whomsoever imposed), to
third parties arising from or in connection with (or alleged to arise from in
connection with):   (1) any failure by Utility to perform its material
obligations under this Agreement; (2) any material representation or warranty
made by Utility shall prove to be false, misleading or incorrect in any material
respect as of the date made; (3) the gross negligence or willful misconduct of
Utility or any of its officers, directors, employees, agents, representatives,
subcontractors or assignees in connection with this Agreement; and (4) any
violation of or failure by Utility or Indemnitor to comply with any Applicable
Commission Orders or Applicable Law; provided, however, that the foregoing
indemnifications and protections shall not extend to any losses arising from
gross negligence or willful misconduct of any Indemnified Party.

(b) Obligation of Utility. Consistent with the Contract Allocation Order,
Utility shall not, in acting as limited agent of DWR hereunder be required to
perform any obligations of any Supplier under any Allocated Contract or to make
any payments on behalf of such Supplier or as the result of the failure of such
Supplier to perform under any Allocated Contract.

(c) Indemnification of Utility. To the extent permitted by law, DWR
(“Indemnitor”) shall at all times protect, indemnify, defend and hold harmless
Utility, and its officers, employees, representatives, agents and contractors
(each, an “Indemnified Party” or “Indemnitee”), from and against (and pay the
full amount of) any and all claims (whether in tort, contract or otherwise),
demands, expenses (including, without limitation, in-house and retained
attorneys' fees) and liabilities for losses, damage, injury and liability of
every kind and nature and however caused, and taxes (of any kind and by
whomsoever imposed), to third parties arising from or in connection with (or
alleged to arise from on in connection with):   (1)  any failure by DWR to
perform its material obligations













- 20





under this Agreement or any Allocated Contract; (2) any material representation
or warranty made by DWR shall prove to be false, misleading or incorrect in any
material respect as of the date made; (3) the gross negligence or willful
misconduct of the DWR or any of its officers, directors or employees, agents,
representatives, subcontractors or assignees in connection with this Agreement;
(4) any action claiming Utility failed to perform any Supplier's obligations
under an Allocated Contract; and (5) any violation of or failure by DWR or
Indemnitor to comply with any Applicable Law; and provided, however, that the
foregoing indemnifications and protections shall not extend to any losses
arising from the gross negligence or willful misconduct of any Indemnified
Party.

(d) Indemnification Procedures.  Indemnitee shall promptly give notice to
Indemnitor of any claim or action to which it seeks indemnification from
Indemnitor.  Indemnitor shall defend any such claim or action brought against
it, and may also defend such claim or action on behalf of the Indemnitee (with
counsel reasonably satisfactory to Indemnitor) unless there is any actual or
potential conflict between Indemnitor and Indemnitee with respect to such claim
or action.  If there is any actual or potential conflict between Indemnitor and
Indemnitee with respect to such claim or action, Indemnitee shall have the
opportunity to assume (at Indemnitor’s expense) defense of any claim or action
brought against Indemnitee by a third party; however, failure by Indemnitee to
request defense of such claim or action by the Indemnitor shall not affect
Indemnitee’s right to indemnity under this Section 14.11.  In any action or
claim involving Indemnitee, Indemnitor shall not settle or compromise any claim
without the prior written consent of Indemnitee.

Section 14.12.  Notices and Demands.   (a) Except as otherwise provided under
this Agreement, all notices, demands, or requests pertaining to this Agreement
shall be in writing and shall be deemed to have been given (i) on the date
delivered in person, (ii) on the date when sent by facsimile (with receipt
confirmed by telephone by the intended recipient or his or her authorized
representative) or electronic transmission (with receipt confirmed
telephonically or electronically by the intended recipient or his or her
authorized representative) or by special messenger, or (iii) 72 hours following
delivery to a United States post office when sent by certified or registered
United States mail postage prepaid, and addressed as set forth below:




Utility:  San Diego Gas & Electric Company

8315 Century Park Court, CP21D

San Diego, California 92123




Attn: Terry Farrelly

Vice President, Electric and Gas Procurement

Telephone: (858) 650-6150

Facsimile: (858) 650-6191

Email: tfarrelly@semprautilities.com



















- 21








DWR:   State of California

The Resources Agency

Department of Water Resources

California Energy Resources Scheduling Division

3310 El Camino Avenue, Suite 120

Sacramento, California   95821




Attn: Peter S. Garris

Deputy Director

Telephone:   (916) 574-2733

Facsimile:   (916) 574-0301

Email:  pgarris@water.ca.gov




(b)  Each Party  shall be entitled to specify as its proper address any other
address in the United States, or specify any change to the above information,
upon written notice to the other Party complying with this Section 14.12.

(c)  Each Party shall designate on Schedule 2 the person(s) to be contacted with
respect to specific operational matters.  Each Party shall be entitled to
specify any change to such person(s) upon written notice to the other Party
complying with this Section 14.12.

Section 14.13.  Approval.  This Agreement shall be effective upon the execution
by both Parties and approval of such executed agreement by the Commission.
 Except as expressly provided otherwise herein, neither Party may commence
performance hereunder until such date. Any delay in the commencement of
performance hereunder as a consequence of waiting for such approval(s) shall not
be a breach or default under this Agreement.

Section 14.14.  Government Code and Public Contract Code Inapplicable.  DWR has
determined, pursuant to Section 80014(b) of the California Water Code, that
application of certain provisions of the Government Code and Public Contract
Code applicable to State contracts, including but not limited to advertising and
competitive bidding requirements and prompt payment requirements, would be
detrimental to accomplishing the purposes of Division 27 (commencing with
Section 80000) of the California Water Code and that such provisions and
requirements are therefore not applicable to or incorporated in this Agreement.

Section 14.15. Annual Review.  The provisions of the Exhibits are subject to
annual review by DWR and Utility to ensure their relevance and usefulness.  In
the event that the Parties mutually agree that certain provisions of the
Exhibits should be amended or supplemented, an amendment to the Exhibit should
be executed and Utility shall submit to the Commission for approval.

























- 22








Section 14.16 Other Operating Agreement. It is DWR's intent to have a consistent
operating agreement with all three investor-owned utilities (IOUs). Should DWR
reach an operating agreement with another IOU relating to the subject matter of
this Agreement, that in

Utility's judgment is more favorable on the whole than this Agreement, Utility
shall have the right to receive the same terms and conditions as such other IOU.
This provision specifically

does not allow Utility to select particular portions or provisions of such other
IOU's operating agreement. In addition, if Utility elects to be subject to such
other IOU's operating agreement's terms and conditions, Utility shall be subject
to such other IOU's operating agreement with only such modifications agreed to
by DWR as necessary to address operating differences between that other IOU and
Utility. Utility shall exercise the foregoing right within 60 days following
Commission approval of such other operating agreement.




IN WITNESS WHEREOF, the Parties have executed this Agreement on the date or
dates indicated below, to be effective as of the Effective Date.







CALIFORNIA STATE DEPARTMENT OF WATER RESOURCES, acting solely under the
authority and powers granted by ABIX, codified as Sections 80000 through 80270
of the Water Code, and not under its powers and Responsibilities with respect to
the State Water Resources Development System

SAN DIEGO GAS & ELECTRIC COMPANY, a California corporation

 

 

By: /s/ Peter S. Garris

By:  /s/ James P. Avery

Name: Peter S. Garris

Name:  James P. Avery

Title:   Deputy Director

Title:    Sr. Vice President – Electric

Date:   11/12/04

Date:    11/12/2004





























































Approved as to Legal Form











Schedule 1




ALLOCATED CONTRACTS




DWR Contract Allocation for SDG&E




Long-Term Contract

Contract Category

Morgan Stanley

Must-Take

Primary Power   (expired)

Must-Take

Whitewater Cabazon

Must-Take

Whitewater Hill

Must-Take

Williams

Must-Take/Dispatchable

Calpeak (3 contracts)

Border, El Cajon, and Escondido

Dispatchable

Sunrise

Dispatchable



























































































- 24








Schedule 2




REPRESENTATIVES AND CONTACTS




TERRY FARRELLY

SAN DIEGO GAS & ELECTRIC COMPANY

ELECTRIC & GAS PROCUREMENT VP

8315 CENTURY PARK CT CP21D

SAN DIEGO CA 92123




MIKE McCLENAHAN

SAN DIEGO GAS & ELECTRIC COMPANY

ELECTRIC PROCUREMENT MANAGER

8315 CENTURY PARK CT CP21D

SAN DIEGO CA 92123
























































































- 25








SDG&E EXHIBIT A




OPERATING PROTOCOLS








EXHIBIT A




OPERATING PROTOCOLS




Pursuant to Section 4.01 of this Agreement, on behalf of DWR as its limited
agent, Utility shall perform the day-to-day scheduling and dispatch functions,
including dayahead, hour-ahead and real-time trading, scheduling of transactions
with all involved parties, making surplus energy sales and obtaining relevant
information for these functions such as transmission availability and others,
with respect to the Allocated Contracts set forth in Schedule 1 to the
Agreement, all as more specifically provided below and in compliance with the
provisions of each of the Contracts:




I.

Resource Commitment and Dispatch.  Utility agrees to use good faith efforts to
dispatch Allocated Contracts, based on the principle of “least cost dispatch” to
retail customers, consistent with the Contract Allocation Order and other
Applicable Commission Orders. Utility shall undertake these least cost dispatch
functions both of Allocated Contracts and its URG so as to minimize the cost of
service to retail customers based on circumstances known or that reasonably
could have been known by Utility at the time dispatch decisions are made.  DWR
shall have no role in enforcement or review of Utility least cost dispatch under
this Agreement and all issues of Utility compliance with least cost dispatch
shall be within the sole review of the Commission.




A.

Annual, Quarterly and Weekly Load and Resource Assessment Studies. Utility shall
provide to DWR copies of its annual and quarterly load and resource assessment
studies.  Provided that Utility submits substantially the same information to
the Commission, copies of the Commission submission will be simultaneously sent
to DWR to satisfy requirements of this section.  In addition, Utility will
provide a weekly commitment and dispatch plan for informational purposes to DWR
in the same form that such plan is used internally.




B.  Scheduling Protocols.




1.

DWR is responsible for notifying the counter-party to each of the Allocated
Contracts that scheduling under the Allocated Contracts will be performed by
Utility before the first day that schedules are due to be submitted by Utility.
 DWR is responsible for notifying Utility of any changes to the Allocated
Contracts that it has negotiated, including changes to the scheduling terms.
 DWR agrees to provide such notice as soon as possible following the negotiation
of any changed provisions and in any case prior to the time that any changed
provisions become effective.




2.

Utility agrees to schedule Contracts in accordance with their terms and in
accordance with the requirements of the Control Area operator or operators with
whom the Contract must be scheduled to provide for power delivery.













- 1








II.

ISO Ancillary Service (AS) Market.  Among the Contracts are resources that are
or may be qualified to be bid into the ISO’s Ancillary Services (“AS”) market or
that Utility may use in its self-provision of AS.  Utility is authorized to
develop protocols and procedures for the use of DWR resources for AS.  Utility
shall, upon DWR’s request, provide to DWR such information concerning Utility’s
intended use of DWR resources for AS as DWR may reasonably request for planning
and revenue requirement purposes.




III.

Surplus Energy Sales and Energy Exchanges




A.

Over-generation.  If the ISO announces an over-generation situation Utility will
back down resources in accordance with the ISO tariff and Good Utility Practice.
In order to reduce the need for physical curtailment in overgeneration
situations, DWR and Utility shall develop pay for curtailment protocols and
procedures that will enable Utility to instruct a must-take resource not to
deliver energy under specified conditions. The costs and charges associated with
mitigation of an over-generation situation shall be allocated among the Parties
on a pro-rata basis consistent with the surplus sales allocation principles set
forth in Exhibit C.




B.

Energy Exchange Arrangements.  Existing non-DWR/CERS exchanges and those that
might be transacted post-2002, will be considered URG exchanges. The accounting
of energy necessary to support energy exchanges is addressed in Exhibit C.




C.

Surplus Energy Sales Arrangement.  Utility shall on a monthly basis prepare a
sales plan addressing all surplus sales, including without limitation sales to
manage over-generation, contemplated by the Utility for review by DWR. Such plan
shall address sales of power from the combined portfolio of URG resources and
Allocated Contracts, which will be administered by Utility on its own behalf and
acting as DWR’s limited agent. As specified in Section 2.02 of the Agreement,
Utility shall pursue surplus sales in a fashion reasonably designed to serve the
overall best interests of retail electric customers based on information known
or could have been known by Utility at the time.  Utility agrees to include
sufficient details in the sales plans to allow DWR to satisfy its financial
management and reporting requirements. To the extent there is surplus power
uncommitted to a forward energy surplus sales transaction, Utility shall be
required to bid such surplus energy in the day-ahead, hour-ahead or real-time
market.  Utility shall arrange for transmission service to accommodate surplus
sales to the extent that transmission service is available and cost effective.
 The costs of transmission service, ISO charges and the costs of firm
transmission rights associated with such surplus energy sales transactions shall
be treated in accordance with the Settlement Principles for Remittances and
Surplus Revenues attached hereto as Exhibit C.






















- 2








IV.

Outage Coordination and Determination of Resource Availability of Contracts.
Utility shall communicate with the Scheduling Coordinator of each Contract to
coordinate, approve, document and report planned Contract outages.  For those
Contracts where resource availability affects capacity payments, Utility will
use good faith efforts to verify supplier actual resource availability, and keep
records of resource availability as reported by Supplier.  In addition, Utility
shall document all outages (forced and planned) and notices of outages of DWR
contract resources and provide such documents to DWR within five (5) business
days after the end of each calendar month.













































































































- 3








SDG&E EXHIBIT B




FUEL MANAGEMENT PROTOCOLS








EXHIBIT B

FUEL MANAGEMENT PROTOCOLS




Certain of the Contracts listed on Schedule 1 of this Agreement provide DWR the
option of either (i) letting the Supplier provide the necessary natural gas for
its generating units at an index-based price or agreed upon fixed price or (ii)
DWR procuring the gas supply and causing such supply to be delivered to the
Supplier under a tolling arrangement (“Fuel Option”).  Certain of the Contracts
with Fuel Option provide that DWR can decide on a monthly basis whether to
procure the gas and others provide that the decision be made annually or
semi-annually when DWR reviews the Supplier’s proposed fuel plan.




The purpose of this Exhibit B is to describe the relationship which will exist
between DWR and Utility and the specific responsibilities of each as they all
relate to managing the natural gas provisions of the Contracts which include
Fuel Options.  Specifically, this Exhibit B will address responsibilities for
the following activities: (i) determining types and lengths of gas contracts,
(ii) nominating deliveries, (iii) contracting for gas transportation and
storage, (iv) managing imbalances, (v) reviewing, authorizing and making payment
of gas invoices and (vi) determining and implementing hedge strategies, as
appropriate.




I.  Operating Relationship Between DWR and Utility

While DWR will retain legal and financial responsibility for gas and related
services, Utility shall, as a limited agent acting for DWR, perform the
administrative and operational activities, as further specified below, required
to ensure adequate gas is supplied to Suppliers’ generating units, consistent
with the tolling provisions included in the Contracts.  The intent of this
relationship is to provide Utility sufficient flexibility and authority to
execute normal day-to-day activities associated with managing the fuel
provisions of tolling Contracts and procurement of natural gas and related
services, as a limited agent acting on behalf of DWR without direct involvement
by DWR but in a manner consistent with Utility Gas Supply Plans which have been
reviewed and approved by DWR and the Commission.




II.  Fuel Activities

Consistent with the terms of the Contracts with Fuel Options, Utility shall have
administrative and operational authority to act, as a limited agent, for fuel
supply related activities, consistent with the following goals and guidelines
whenever Utility has recommended, and DWR has reviewed and approved such
recommendation that gas for a Contract with Fuel Option be caused to be supplied
by Utility from a list of approved providers.




1.  Utility shall use reasonable commercial efforts to secure delivery of gas in
a reliable manner and consistent with gas requirements for producing scheduled
energy.




2.  Utility shall develop a portfolio of gas supply for the Contracts that
contain Fuel Options and where Utility is to supply gas, acting as limited agent
on behalf of DWR, consistent with the approved Utility Gas Supply Plans.  Such
portfolio




-1








should be diversified in terms of price mechanism, period of performance, and
gas suppliers.




3.  Utility shall develop a portfolio of supply, which is reasonably priced
relative to the market and in accordance with an approved Utility Gas Supply
Plan.




III.  Review of Supplier Fuel Plans

In accordance with the terms of each of the Contracts with Fuel Options,
Utility, acting as a limited agent on behalf of DWR, shall review each fuel plan
prepared and submitted by the Supplier, and forwarded to the Utility by DWR, and
determine whether to recommend (i) approval of the Supplier Fuel Plan and
authorization for the Supplier to provide gas to its generating unit(s), or (ii)
procurement and management of gas supplies to the generating unit(s) by Utility.
 Utility, acting as a limited agent on behalf of DWR, shall advise DWR and the
Commission on a timely basis of its recommendation regarding responsibility for
supplying natural gas.  DWR shall, on a timely basis, review Utility’s
recommendation and either approve or identify requested changes.  Once approved,
Utility shall advise the Supplier in accordance with the time requirements
included in the appropriate Contract with Fuel Option.  In addition, for any
Supplier Fuel Plans which have been implemented and are operative as of the
Effective Date, and where DWR has previously elected to be responsible for gas
supply, Utility may advise DWR that it would rather have Supplier provide the
gas as of the Effective Date.  DWR shall coordinate with Utility and Supplier to
revise such Supplier Fuel Plans, to the extent possible, prior to the Effective
Date.




IV.  Fuel Procurement Strategies

Under the Contracts with Fuel Option, upon Utility’s recommendation, and DWR’s
review and approval of such recommendation, Utility will be responsible for
procuring the natural gas fuel from a list of approved gas providers. Utility
shall, acting as the limited agent of DWR, have administrative and operational
responsibility for determining its gas procurement strategies, including but not
limited to (i) types of contracts, (ii) length of contracts, (iii) pricing
terms, (iv) use of storage, (v) types of gas transportation, (vi) delivery
point(s), (vii) whether and how to obtain gas price forecasts, (viii) if and
what risk management tools are to be used, and (ix) how to maintain current
market intelligence.




Utility shall consolidate these strategies and submit them to DWR and the
Commission as a “Utility Gas Supply Plan” by April 17, 2003 and, thereafter on a
semi-annual basis during the Term.  Utility may also provide a copy of such Gas
Supply Plan to DWR in advance of the filing with the Commission so as to be able
to indicate DWR’s approval of such plan.  Utility shall indicate in its Advice
letter filing to the Commission whether DWR has approved such plan as
appropriate. DWR shall also formally notify the Commission when it has approved
such plan.




DWR and the Commission will review and approve the Utility Gas Supply Plans.  In
the event of conflicting guidance between the Commission and DWR regarding













-2








various aspects of the Gas Supply Plan they respectively approve or reject,
where DWR only approves a subset of what the Commission approves, then Utility
shall operate within the sphere of DWR’s approval.  If, however, the Commission
explicitly rejects portions of the Gas Supply Plan that DWR would authorize,
then Utility must operate within the limitations of the Commission’s decision.
 After a reasonable period of time operating within the framework of the Gas
Supply Plans and the Commission’s and DWR’s respective approval and/or rejection
of various pieces of the Gas Supply Plan, the Parties agree to meet and confer
to determine whether the approval process may need to be revised in some manner,
and Utility shall submit to Commission any such proposed revisions. Once
approved, Utility may act within such Utility Gas Supply Plan without further
DWR involvement, except as provided below.




V.  Gas Purchasing

Utility and DWR shall jointly determine a list of approved gas providers who can
be used to supply gas under the Contracts with Fuel Options.  Master agreements
intended to cover normal day-to-day volumes will then be executed with such
approved providers.  While DWR will be the executing party under all DWR gas
contracts, such agreements shall specifically authorize Utility to act for and
on behalf of DWR, as a limited agent, in negotiating specific prices, quantities
and delivery periods for specific purchases under such master agreements;
provided however, on the earliest practicable date after the execution of this
Agreement, DWR agrees to provide to Utility in writing and in advance of such
negotiations any limits, including without limitation any terms, that may be
required by DWR.  If Utility determines it would be beneficial to enter into any
DWR gas contract which exceeds 3 months or have a total value exceeding $10
million, it shall negotiate such agreement(s) and submit them to DWR for advance
approval and execution.




VI.  Gas Transportation

Utility shall have responsibility for recommending to DWR which pipelines should
transport gas if Utility, acting as limited agent on behalf of DWR is to supply
gas under a Contract with Fuel Option.  Following approval of or revision of
Utility Gas Supply Plan, Utility shall negotiate firm and/or interruptible
agreements with such pipelines, consistent with the Utility Gas Supply Plan and
submit them to DWR for execution.  While DWR will be the executing party, such
agreements with pipelines shall specifically authorize Utility to act for and on
behalf of DWR in nominating gas deliveries, making imbalance trades and managing
gas volumes transported under such agreements; provided, however, on the
earliest practicable date after the execution of this Agreement, DWR agrees to
provide to Utility in writing and in advance of such negotiations any limits,
including without limitation any terms, that may be required by DWR.




VII.  Gas Scheduling

If permitted under the Allocated Contracts, the Utility shall have full
administrative and operational responsibility for scheduling gas deliveries,
whether to a specific generating plant or to storage for all gas contracts
entered into by DWR or by Utility










-3





on DWR’s behalf pursuant to this Exhibit B.  This function includes use of
interstate and intrastate gas pipeline provider websites, confirming via
telephone, and all other activities required to move gas from the designated
delivery point, as determined by the Utility, to its destination, as determined
by the Utility.




VIII.  Storage Capacity, Injections and Withdrawals

Utility shall have responsibility for devising plans for gas storage, if
Utility, acting as limited agent on behalf of DWR, is to supply gas under
Contracts with Fuel Option from a list of approved providers.  Following
approval of the Utility Gas Supply Plans, Utility shall negotiate firm and/or
interruptible agreements with such storage service providers and submit them to
DWR for execution.  While DWR will be the executing party with DWR remaining the
principal under such contracts, such agreements with storage service providers
shall specifically authorize Utility to act for and on behalf of DWR in
nominating gas injections and withdrawals under such agreements; provided,
however, on the earliest practicable date after the execution of this Agreement,
DWR agrees to provide to Utility in writing and in advance of such negotiations
any limits, including without limitation any terms, that may be required by DWR.




IX.  Managing Gas Delivery/Usage Imbalances

For gas that it purchases and transports on behalf of DWR, Utility shall have
full administrative and operational responsibility for monitoring and managing
the daily status of gas usage vs. gas deliveries (i.e. gas imbalances).  In
addition, to the extent that gas transportation providers issue operational flow
orders or require adjustments in scheduled gas deliveries due to system
constraints, Utility, acting as limited agent on behalf of DWR, shall be
responsible for compliance with such orders.  Utility shall also be responsible
for any penalties imposed by gas transportation providers for imbalances caused
by Utility, due to its failure to exercise prudent gas management practices.




X.  Invoice Review, Approval and Payment

For natural gas, pipeline transportation and storage services it purchases in
accordance with this Exhibit B, Utility, acting as limited agent on behalf of
DWR, shall have responsibility for receiving invoices from gas, transportation
and storage suppliers, reviewing them for accuracy, approving/rejecting invoices
for payment and forwarding to DWR for payment; provided, however, on the
earliest practicable date after the execution of this Agreement, DWR agrees to
cause Utility to be authorized to receive such information from Suppliers.
 Utility shall provide DWR sufficient documentation to verify payment of the
invoices.




XI.  Forecasting

Utility shall be responsible for all gas price, demand and supply forecasts
which Utility believes are consistent with any accepted gas supply
responsibilities.




XII.  Risk Management

Utility shall develop and include in its Gas Supply Plans, plans for the hedging
of DWR Fuel Supply costs.  Final decisions relating to the use or non-use of
financial




-4








tools such as futures, options and swaps to hedge future gas price exposure on
any gas volumes not hedged by Utility under the Utility Gas Supply Plans shall
be made and implemented by DWR.  Any such contracts executed by DWR on a
“portfolio basis” should be utility-specific.




XIII.  Market Intelligence

Any and all efforts to obtain, analyze and utilize market intelligence for
decision-making purposes shall be the responsibility of Utility.




XIV.  Payment of Gas Costs

For natural gas, pipeline transportation, financial hedges and storage services
that are purchased and provided by a Supplier under an approved Fuel Supply
Plan, DWR shall pay such gas related costs as part of the invoice for commodity,
product, or services submitted by the Supplier.  For natural gas, pipeline
transportation and storage services provided under DWR contracts and
administered by Utility on behalf of DWR, DWR shall pay invoices after they have
been reviewed and approved for payment by Utility.




XV.  Allocation of Existing DWR Gas Contracts

DWR has entered into gas supply, transportation and storage contracts as
provided in Attachment 1 to this Exhibit B that have expiration dates after the
Effective Date of this Agreement.  The administrative and operational control of
the contracts listed on Attachment 1 to this Exhibit B will become the
responsibility of Utility.  This shall include (i) scheduling gas
transportation, (ii) confirming gas deliveries, (iii) nominating gas withdrawals
from and injections into storage, if applicable, (iv) and reviewing and
approving invoices for payment.  When approved, invoices shall be transmitted to
DWR for payment within 10 days of receipt of invoice from the gas supplier, gas
storage or gas transportation provider.




XVI.  Pre-existing Financial Hedge Instruments

If DWR has entered into any financial hedge transactions that will remain
operable after the Effective Date of this Agreement, DWR shall retain full
administrative and operational control over such transactions.














































-5








EXHIBIT B




Attachment 1




Existing DWR Gas Purchase, Storage and Transportation Contracts

San Diego Gas & Electric Company







[ex1016001.gif] [ex1016001.gif]










































































-6




SDG&E EXHIBIT C




SETTLEMENT PRINCIPLES

FOR REMITTANCES AND

SURPLUS REVENUES








EXHIBIT C




SETTLEMENT PRINCIPLES FOR REMITTANCES AND SURPLUS REVENUES




This Exhibit C outlines the principles by which Utility will calculate revenues
associated with surplus energy sales and DWR energy delivered to retail
customers.    This Exhibit C also addresses the information that Utility will
provide to DWR to support DWR payment of Contract invoices, and invoices from
natural gas supplier(s) for fuel provided to service DWR Contracts where tolling
options have been implemented.




This Exhibit C works in conjunction with the applicable Servicing Arrangement
with Utility for purposes of determining the remittance amounts by Utility,
which will serve as DWR’s billing and collection agent.




In accordance with the Contract Allocation Order2, this Exhibit C provides that:

Revenues will be allocated for both surplus sales and retail customer deliveries

Revenues will be allocated pro rata, based on dispatched quantities of energy

The principle of balancing least cost economic dispatch while maintaining
reliability is reinforced through these revenue allocation protocols.

Surplus sales quantities will be calculated as the difference between Utility’s
Energy Delivery Obligations (EDO) and the combination of energy from URG and
energy dispatched from Contracts.




Where Utility’s Energy Delivery Obligations is defined as: (1) Utility’s retail
load which includes distribution losses, (2) all pumping load, (3) all energy
exchange transactions between Utility and counter parties, (4) wholesale
obligations existing as of January 1, 2003, and (5) transmission losses.




The principles herein, together with the applicable methods and calculations
contained in the Servicing Arrangement, form a substantive component of the
accounting protocols required to implement the Contract Allocation Order. This
Exhibit should also be read in conjunction with Exhibit F (“Data Requirements”).





































2 Contract Allocation Order is CPUC Decision (D.) 02-09-053.








Utility Remittance to DWR

Utility shall remit to DWR an Energy Payment for the delivery of Contract energy
to Utility retail customers and a separate payment for DWR’s share of Surplus
Energy Sales Revenues. The principles for the remittances to DWR of Surplus
Energy Sales Revenue and Energy Payment are contained in Sections A and B of
this Exhibit C, respectively.  The details for determination of the remittances
to DWR by Utility are contained in the Servicing Arrangement between the Utility
and DWR.




A. Utility Remittance to DWR of Revenue from Surplus Energy Sales

Surplus Energy and Revenues

Surplus energy exists when dispatched supply from Utility portfolio and DWR
Contracts exceeds Utility’s Energy Delivery Obligations.  When such a condition
exists, the revenues from the sale of surplus energy shall be shared between
Utility and DWR. Surplus sale revenues can occur either through a forward market
sale or a delivery of the excess energy into the ISO real time market.  In
addition to the sharing of surplus energy revenues, the quantity of any surplus
energy shall likewise be shared between Utility and DWR, and used in the
determination of the Hourly Percentage Factor described in Section I(B).




Surplus energy sales revenues shall be placed by Utility into a separate account
(Surplus Sales Fund) to be held in trust and shall be disbursed by Utility to
DWR in accordance with the pro-rata allocation principles in Exhibit C and
consistent with the provisions of Attachment J of the Servicing Arrangement.
 For surplus energy sales to third parties, Utility shall apply reasonable
credit risk management criteria that is consistent with industry accepted credit
standards.




Surplus Energy Quantity

The Surplus Energy quantity shall be determined by subtracting Utility’s Energy
Delivery Obligations from the sum of dispatched URG energy and dispatched DWR
Supply.  URG energy shall include dispatched energy from URG, new Utility
contracts and Utility market purchases plus adjustments for Ancillary Services
and ISO Instructed Energy as described under “Definitions and Adjustments.”  DWR
Supply shall include dispatched energy from DWR must take and dispatchable
contracts net of adjustments described below.




DWR Surplus Energy quantity shall be the product of Surplus Energy quantity
multiplied by the DWR Surplus Energy Percentage.  Utility Surplus Energy
quantity shall be the remaining portion of Surplus Energy.  Both Utility and DWR
Surplus Energy quantities shall be applied to the respective Party’s energy
supply quantities for determination of the Hourly Percentage Factor described in
Section (B).




Surplus Energy Sales Revenues

Surplus Energy Sales Revenues shall be shared between Utility and DWR in the
same manner as Surplus Energy.













- 2





Forward Market Sale

DWR share of revenues from a forward market sale of surplus energy shall be the
product of the net revenue multiplied by the DWR Surplus Energy Percentage.
 Utility share of these revenues shall be net revenue less DWR share of net
revenues.    Revenues from a forward market sale shall not be distributed to the
Parties until after Utility receives the revenues from the sales and pays
sale-related charges.  Shared revenues from forward market sales shall be net of
transmission costs and broker fees.

ISO Real Time Market Sales

Revenues from delivery of surplus energy to the ISO real time market shall be
determined from the product of positive load or supply deviation multiplied by
the ISO real time market price.  These revenues will be netted against any ISO
charges related to the load deviation, including a negative ISO price.  Load
deviation is determined by subtracting the Utility metered load from the Final
Hour Ahead Load Schedule, however only positive quantities, where schedule
exceeds meter, reflect surplus conditions for revenue sharing.  Supply deviation
is determined by subtracting the Final Hour Ahead Supply Schedule (adjusted by
real time instructions) from metered supply, however, only positive quantities,
where meter exceeds the adjusted schedule, reflect surplus conditions for
revenue sharing.




DWR share of revenues from delivery of surplus energy to ISO real time market
shall be the product of the net revenues multiplied by the DWR Surplus Energy
Percentage. Utility share of these net revenues shall be the net revenue less
DWR share of net revenues.  Revenues from delivery of surplus energy to the ISO
real-time market shall not be distributed to the Parties until after the Utility
received payment for final monthly invoice from the ISO for the month in which
the surplus energy was delivered.

Over-generation Periods

During periods of over-generation condition as announced by the ISO, surplus
sales may be made at very low, zero or even negative prices.  In such
conditions, the surplus sale revenue calculations as described above still hold.
 However it is recognized that the sales may result in little or no revenue.
 Sales could even be done at a cost to the seller.  That seller could be Utility
or the ISO selling in an “out-of-market” condition.  During these conditions,
ISO-related charges assigned to Utility for such sales (e.g. - ISO selling
out-of-market) are included in the surplus sales revenue as a cost.  During
overgeneration conditions there may be no market in which to sell surplus
energy.  In that event, or in expectation of that event, Utility shall declare
that no valid market exists for surplus energy and shall begin curtailing
must-take resources in accordance with Utility’s procedures for mitigating
over-generation conditions.  Such mitigation measures shall be consistent with
good utility practice, specifically hydroelectric facilities at spill or
nearspill conditions and nuclear facilities scheduled by Utility are the last
resources to be reduced in power output.




Over-generation for purposes of this Exhibit C is defined as the condition in
which total supply exceeds total loads in the ISO control area.




Revenues or costs from delivery of surplus energy to the ISO real time market
under an over-generation condition shall not be distributed to the Parties until
after Utility receives




- 3





payment for final monthly invoice from the ISO for the month in which the
surplus energy was delivered.

Calculation of Surplus Energy Percentage

DWR Surplus Energy Percentage shall be equal to the pro rata share of DWR Supply
to the sum of Utility Supply and DWR Supply, expressed as follows:




DWR Surplus Energy Percentage = DWR Supply / (Utility Supply + DWR Supply)




Where:

DWR Supply is total energy dispatched from DWR Contracts with adjustments for
transmission losses.  Ancillary Services and ISO Instructed Energy transactions
described below.




Utility Supply is total energy dispatched from URG, new Utility contracts and
Utility market purchases with adjustments for transmission losses, existing
wholesale obligations, Ancillary Services and ISO Instructed Energy, exchange
transactions, all pumping loads, and ISO Uninstructed Energy as described below.




B.

Definitions and Adjustments




Certain energy and capacity transactions, which may be conducted by Utility in
its normal course of business, may affect the Utility and DWR Supply quantities
used in pro rata calculations.




Exchanges are transactions where energy is delivered to a third party in one
period and a similar, but not necessarily equal, amount of energy is returned by
third party in a different period.  For the purposes of pro rata share
calculation, exchanges use energy from the Utility’s URG.




Forward Sales are transactions where energy is sold in a forward market to
balance supply with demand.  In general, for the purposes of remittance
determination, forward sales are made using energy from the joint Utility/DWR
portfolio.




Ancillary Services are transactions where capacity from certain qualifying
resources is sold to ISO for ancillary services rather than being used as energy
to serve retail load.    Resources from both Utility portfolio and DWR Contracts
may qualify for use as ancillary services.  Since the capacity used for
ancillary services does not serve retail energy load, ancillary service capacity
is not considered as a joint Utility/DWR portfolio transaction for the purpose
of remittance determination.  If Utility or DWR Contract resource capacity is
used for ancillary services, the capacity quantity will not be included in the
supply quantity of the owning party for the purpose of pro rata share
calculations, and owning party will retain all the revenues from the ancillary
services as well as all associated transaction costs and ISO charges.




ISO Instructed Energy is a transaction where certain qualifying resources are
able to sell energy from unused capacity to the ISO in the real time market.
 The







- 4








energy delivered from these resources is directed by the ISO in real time to
balance supply and load imbalances on the grid.  Either Utility portfolio or DWR
Contracts may contain resources that have ability to provide instructed energy
to ISO.  Since instructed energy is resource specific and does not directly
serve the retail load of any utility, instructed energy is not considered as a
joint Utility/DWR portfolio transaction for the purpose of remittance
determination.  If Utility or DWR Contract resources are dispatched as
instructed energy, the energy quantity will not be included in the supply
quantity of the owning party for the purpose of pro rata share calculations, and
owning party will retain all the revenues from the instructed energy as well as
all associated transaction costs and ISO charges.




ISO Uninstructed Energy is a transaction where energy is delivered or received
from the ISO grid in the real time based on the actual consumption of retail
load and actual deliveries of supply resources.




Uninstructed Retail Load Deviations

Uninstructed retail Load Deviations are the difference between scheduled load
and metered load.  If retail load deviations are positive (schedule exceeds
meter), it is considered that any excess supply (less any positive uninstructed
supply deviation) was dispatched from the joint Utility/DWR portfolio in excess
of quantity needed to serve retail load, and that the ISO credit for the excess
supply should be shared pro rata as described above.  If retail load deviations
are negative (meter exceed schedule), to the extent deviations are not
compensated by a positive uninstructed supply deviation, it is considered that
Utility had to procure additional supply from ISO real time market.  The
negative load deviation quantity procured from ISO real time market is
considered a Utility market purchase and the quantity will be included in
Utility Supply for pro rata share calculation purposes.




Uninstructed Supply Deviations

Uninstructed Supply Deviations are the difference between scheduled supply and
metered supply plus an ISO allocation for transmission losses.  If Utility’s net
supply deviations3 are positive (meter exceeds schedule), to the extent not
needed to compensate a negative uninstructed retail load deviation, it is
considered that excess supply was a Utility market sale and will not be included
in Utility Supply for pro rate calculation purposes.  If Utility’s net supply
deviations are negative (schedule exceeds meter), to the extent not balanced by
a positive uninstructed retail load deviation, it is considered that Utility had
to procure additional supply from the ISO real time market.  The negative supply
deviation quantity procured from the ISO real time market is considered a
Utility market purchase and the quantity  will be included in Utility Supply for
pro rata share calculation purposes.



















3 Net positive and negative deviations of all supply resources.




- 5





C.

Utility Remittance to DWR for Sales of DWR Energy to Utility Retail Customers –
Energy Payment

Utility shall remit to DWR its Energy Payments according to the terms of each
Utility’s respective Servicing Arrangement.




The DWR Energy Payment is billed by each utility to customers in accordance with
the terms of each applicable Utility Servicing Arrangement.  The DWR Energy
Payment is billed kWhs served by Net DWR Supply at the applicable CPUC approved
DWR rate. Net DWR Supply is total DWR Supply less DWR share of surplus energy.
 The DWR Energy Payment is allocated based on the percentage of energy supplied
by DWR to Utility, which is the “Hourly Percentage Factor” multiplied by the
retail load of each customer.  The Hourly Percentage Factor is determined by
calculating the percentage of net energy supplied by DWR to Utility to serve
retail load, as expressed below:




Hourly Percentage Factor = Net DWR Supply / (Net Utility Supply + Net DWR
Supply)

Where:

Net DWR Supply is DWR Supply quantity used for the determination of DWR Surplus
Energy Percentage less DWR share of surplus energy quantity, which is determined
by the product of surplus energy multiplied by DWR Surplus Energy Percentage.




Net Utility Supply is Utility Supply quantity used for the determination of DWR
Surplus Energy Percentage less Utility share of surplus energy quantity, which
is total surplus energy less the DWR share of surplus energy quantity.




In the Event of any conflict between the formulas and procedures in this Exhibit
C and the formulas and procedures in Utility’s Servicing Arrangement, those
contained in Utility’s Servicing Arrangement shall govern.




II.

Bilateral Settlement

Under the Contract Allocation Order DWR remains financially obligated for the
Contracts. DWR will continue to pay suppliers and this requires DWR to apply
appropriate procedures and controls to ensure that payments are made accurately
and in a timely manner. Information supporting Contract settlements will be
provided by Utility, and additional information may also be required to address
contract performance issues (such as availability and other items as discussed
in Exhibit E) and to allow DWR to settle disputes in an appropriate manner.




DWR requires sufficient information to support payment requests so that it can
meet the accountability requirements of the State Controller’s Office and the
State Auditor, and simultaneously comply with the applicable statutes concerning
disbursement of public monies. The Utility shall reconcile schedules with
suppliers invoice.  DWR shall make the associated payments to suppliers after
performing its verification, and Utility will provide the data as required in
Exhibit F to allow it to perform these duties in a timely manner as set forth
herein.




DWR shall continue to perform validation of settlement data and invoices and pay
Contract costs directly to the suppliers upon validation of invoices.

- 6





III.

Fuel Cost Verification and Settlement




Exhibit B provides a detailed discussion concerning Utility’s responsibility for
fuel management. DWR will continue to pay fuel suppliers and others involved in
providing fuel management services for the delivery of fuel for those DWR
Contracts where the Fuel Option has been elected.    Consistent with the above,
Utility will perform settlements activities to reconcile quantities and
associated charges, and DWR will perform verification, audit and monitoring to
support its disbursement of funds.  Utility will comply with the requirements
contained in Exhibit F to provide DWR with the necessary information to apply
appropriate procedures and controls to ensure that fuel payments and payments
for fuel management services are made accurately and in a timely manner and to
allow DWR to settle disputes in an appropriate manner.







































































































- 7








SDG&E EXHIBIT D




ISO SCHEDULING COORDINATOR CHARGES








EXHIBIT D




ISO SCHEDULING COORDINATOR CHARGES




The financial obligation for ISO charges incurred after the Effective Date will
be allocated to the Utility, unless otherwise extended under the existing letter
agreement with DWR related to the ISO charges and any future Applicable
Commission Orders. Unless specifically provided in Exhibit C hereto, all ISO
charges incurred after the Effective Date attributable to load and resources
shall be the responsibility of Utility.

Utility agrees that any refunds, reruns or credits through the ISO attributable
to costs incurred by DWR for trade dates beginning February 7, 2001  up to the
Effective Date shall belong to DWR and Utility shall take all necessary action
to remit such refunds or credits to DWR within reasonable time.  In addition,
DWR shall be responsible for any ISO charges incurred during this period
pursuant to the existing letter agreement between the Parties.  Utility shall
invoice DWR for such ISO charges within a reasonable period of time and DWR
shall pay Utility for such ISO charges within 10 days of receipt of such
invoice.  Without making any assurances as to Commission action, DWR agrees to
take appropriate action to ensure that such refunds or credits are applied
consistent with DWR’s Revenue Requirement cost allocation method for the same
trade dates.












































































-1







SDG&E EXHIBIT E




CONTRACT MANAGEMENT AND

ADMINISTRATION PROTOCOLS








EXHIBIT E




CONTRACT MANAGEMENT AND ADMINISTRATION PROTOCOLS




DWR will retain all contract management, administration and monitoring
responsibilities for the Contracts, including due diligence, performance
testing, contract performance assessment, formal correspondence and
notifications with Suppliers, exercise of contract options, contract
interpretation and dispute resolution, and financial reporting.  Upon
development by Utility and DWR in the future to a transition plan that transfers
the Due Diligence and Performance Test Monitoring functions set forth in this
Exhibit E from DWR to the Utility, , including a transition schedule, and a
transition plan , Utility agrees to submit such transition plan to the
 Commission as an amendment to this Exhibit E for approval by the Commission.
Upon agreement of the Parties to an acceptable transition plan and the
Commission approval of Utility submitted transition plan, the agreed upon
functions will transfer from DWR to the Utility (“the Transition Date”).




I.  Due-Diligence




The Due Diligence function assesses the progress of permitting, construction and
performance capability of new generating facilities under to the Contracts.  Due
Diligence includes (i) monitoring activities associated with the development,
construction, and performance of new generating facilities; (ii) identification
and tracking of key projects milestones including permitting, equipment
procurement, construction, commissioning, and performance testing; (iii)
coordination with permitting agencies and the Suppliers, review of project
documents, physical inspections, and witnessing of acceptance tests, (iv)
verification that the new facilities can perform in a manner that is consistent
with the obligations under the appropriate Contract and (v) review and approval
of commercial operation dates and documentation.




II.

Performance Test Monitoring




A. Annual Performance Tests




Annual Performance Tests verify ongoing compliance with the Contracts and
establish plants capacities and efficiencies that are used to calculate contract
payments, either for capacity or energy.  Annual Performance Test
responsibilities generally consist of (i) verification of testing procedures,
(ii) witness of performance tests, (iii) review of test results and test reports
for compliance with Contract terms and conditions, and (iv) identification of
contract non-compliance for dispute resolution with the Supplier.  Prior to the
Transition Date, the Utility will cooperate and assist DWR with scheduling of
upcoming Annual Performance Tests, and the Utility may have its staff witness
such testing.













- 1








B. Scheduled Performance Tests




Prior to the Transition Date, on occasion, DWR may request that Utility schedule
a peaking or dispatchable generating facility for testing (to assure that such
generation facility is available according to the terms of the contract between
such generation facility and DWR). The utility will cooperate and shall
coordinate with the DWR on a mutually acceptable date for performance of the
test.  On the date agreed upon, the Utility shall schedule the specified
facility or unit for operation to test the availability, reliability, and
performance of the scheduled unit.




C. Test Procedures and Protocols




Prior to January 1, 2003, Utility shall meet with DWR staff to review, discuss,
and verify test procedures and protocols developed by DWR.




III.

Contract Performance Assessments




DWR shall continue to perform an after-the-fact review (“Performance
Assessment”) of each Contract on a periodic basis.  The purpose of the
Performance Assessment is to assess, analyze, and document the overall
performance of each Supplier, assure that the Supplier is satisfying the terms
and conditions of their respective contract(s), and identify potential issues,
disputes, and other matters that may require corrective action by either Utility
or DWR as part of contract administration.




IV.

Other Administrative Matters




A. Correspondence with Suppliers




Utility and DWR agree to copy each other on all written correspondence and
written notifications sent to or received from a Supplier of an Allocated
Contract or Interim Contract related to the activities described in this Exhibit
E. The Parties agree to provide additional information as requested related to
verification and support of the activities described in this Exhibit E.




B. Reports




Results of the activities described in this Exhibit E will be documented by DWR
in written reports (“Reports”) and shall be discussed periodically between DWR
and the Utility.  Such Reports may include, but are not limited to, summary of
test results, status of projects, recommendations for operational changes,
procedural changes, dispute resolution, and results of Performance Assessments.
Such Reports, documentation, or other material developed by either Party shall
be shared and reviewed with the other Party on a timely basis.










- 2








SDG&E EXHIBIT F




DWR DATA REQUIREMENTS FROM UTILITY








EXHIBIT F

DWR DATA REQUIREMENTS FROM UTILITY

To effectively fulfill its legal and financial responsibilities, DWR requires
access to standard and reliable information on a timely basis.




Post transition, DWR remains statutorily and contractually obligated to collect,
account for, and remit funds for the power it provides to the IOU’s retail
customers.  More specifically, post transition, DWR must have readily available
access to information that is currently available in-house due to DWR’s
operational responsibilities.  The primary source of this information post
transition will be the three utilities.




The information being requested is required to:

•   Verify, audit, monitor and authorize payment for bilateral invoices for
allocated

DWR contracts;

•   Manage disputes between DWR and the bilateral counter parties; •   Verify,
audit, monitor and authorize payment for fuel procured by the utilities

relating to DWR allocated contracts;

•   Verify, audit, monitor, collect and IOU remittances relating to repayment of

Energy Supplied and Bond Funds;

•   Forecast, manage and monitor DWR monetary requirements and associated

accounts;

•   Ongoing reporting responsibilities under AB1X, the rate agreement and bond

indenture;

•   Audit and monitor long-term contract performance and associated risks prior
to

contract assignment or novation.




The table below contains a brief description of the information to be provided
by Utility, the frequency for which Utility shall provide such information to
DWR, and the effective date for when Utility shall provide such information to
DWR.




The following table outlines DWR data requirements relating to general
contract/trade information:




Contract/Trade

Requirement

Description

Freq

Effective

Delivery Method

Surplus Energy

Monthly utility’s surplus energy sales plan updated

Monthly

1/1/2003

Email/Fax -

Sales Plan

weekly.  Sales plan will outline all surplus sales

plan,

 

Standard Form TBD

 

contemplated by the utility, including but not limited to

updated

 

 

 

balance of month, weekly balance of week and other

weekly

 

 

 

short-term sales.

 

 

 

Surplus Energy

Contract/Deal information relating to the forward sale

When

All surplus

Email/Fax -

Sales

of DWR surplus energy.  This would include but is not

executed

forward

Standard Form TBD

 

limited to Counterparty, Term (Start/End Date), Hourly

 

sales

 

 

Contract Volumes, Hourly Price, Location, any fee

 

entered into

 

 

information, etc.

 

after

 

 

 

 

1/1/2003

 








The following table outlines DWR data requirements relating to long-term
contract schedule information and associated bilateral invoices:

Schedule/Bilateral Invoice

Requirement

Description

Freq

Effective

Delivery Method

Final Schedule

For all long-term contracts allocated to the utilities and

T+1 (Daily)

1/2/2003

Secure Electronic -

Volumes, Long

any surplus energy sales, the detailed hourly final

 

 

Format TBD

Term Contracts

schedule volumes and pricing information by contract

 

 

 

by counterparty, by day.

 

 

 

 

 

 

 

 

 

 

Final schedule volumes are defined as the final volume

 

 

 

 

for the hour at the completion of the real-time market.

 

 

 

 

These volumes represent the hour ahead scheduled

 

 

 

 

volumes adjusted to include any real-time market

 

 

 

 

adjustments by the ISO.  Absent any real time

 

 

 

 

adjustments, this data will be the same as Final Hour

 

 

 

 

Ahead Schedule.

 

 

 

 

 

 

 

 

 

File should include, but is not limited to; Utility

 

 

 

 

identifier, file type identifier (i.e. final, HA), SC

 

 

 

 

identifier, counterparty identifier, contract identifier,

 

 

 

 

schedule type identifier (i.e. sale), delivery location,

 

 

 

 

date, volume scheduled by hour, price per hour.

 

 

 

 

 

 

 

 

Hour Ahead

For all long-term contracts allocated to the utilities and

T+1 (Daily)

1/2/2003

Secure Electronic

Schedule Volumes,

any surplus energy sales, the detailed hour ahead final

 

 

Format TBD

Long Term

schedule volumes and pricing information by contract,

 

 

 

Contracts

by counterparty, by day.

 

 

 

 

 

 

 

 

 

Format and data elements of the file provided should be

 

 

 

 

identical to what was specified above in Final Schedule

 

 

 

 

volumes.

 

 

 

 

 

 

 

 

 

(Note: This cannot be the ISO Hour Ahead Final

 

 

 

 

Schedule template as this file does not provide

 

 

 

 

transactional level details but consolidates/collapses

 

 

 

 

information based on certain ISO rules.)

 

 

 

 

 

 

 

 

Reconciled

Monthly invoice and supporting documentation for

Monthly -

Feb 03

TBD

Monthly bilateral

bilateral contracts relating to DWR long-term contracts,

5 business

 

 

invoices

reviewed and approved by utility for payment by DWR

days prior

 

 

 

to the counterparty.

to payment

 

 

 

 

due date

 

 




In the event of a bilateral invoice dispute with the counterparty, DWR may also
request from the utility the additional schedule information.  This information
would be in the same format as outlined in the table above.  As mentioned above,
DWR is requesting transactional level information and not the associated ISO
template files due to the consolidation/collapsing of schedules with the
template files.  Schedule information required would include:








•   Hour Ahead Preferred Schedule Volumes

•   Day Ahead Final Schedule Volumes

•   Day Ahead Adjusted Schedule Volumes

•   Day Ahead Revised Preferred Schedule Volumes

•  Day Ahead Preferred Schedule Volumes




The following table outlines DWR data requirements relating to the verification
of fuel costs.  It assumes DWR will retain legal and financial responsibility
for gas and related services while the utility will perform administrative and
operational responsibilities as outlined in Exhibit B.




Fuel Costs

Requirement

Description

Freq

Effective

Delivery Method

Generator fuel plan

Proposal and supporting analysis on whether or

Based on

Jan-03

TBD

proposal

not to accept or reject of generator fuel plan.

individual

 

 

 

 

contracts

 

 

Utility Fuel

Utility will provide a bi-annual fuel

Bi-Annual

Jan-03

TBD

Procurement Plan

procurement plan for utility supplied fuel.

 

 

 

Tolling agreement

Monthly report on each DWR tolling agreement

Monthly

Feb-03

Electronic Format

Settlement Report

that includes but is not limited to: tolling

 

 

TBD

 

contract identifier, who provided the gas

 

 

 

 

(generator/utility) and daily quantity of gas

 

 

 

 

supplied.

 

 

 

Reconciled

Suppliers monthly invoice and supporting

Monthly -

Feb-03

Electronic -

Monthly Gas

documentation for fuel procurement relating to

5-business

 

Format TBD

Invoice

DWR tolling agreements, reviewed and

days prior

 

 

 

approved by Utility for payment by DWR to the

to payment

 

 

 

supplier.

due date

 

 

Gas Transportation

Details relating to the Utility negotiated firm

When

All contracts

E-mail/Fax

Contract

and/or interruptible transportation agreements

executed

effective

Standard Form

Information

for DWR review and authorization.

 

after

TBD

 

 

 

1/1/2003

 

Gas Storage

Details relating to the Utility/negotiated firm

When

All contracts

E-mail/Fax

Contract

and/or interruptible storage agreements for

executed

effective

Standard Form

Information

DWR review and authorization.

 

after 1/1/03

TBD

Reconciled

Suppliers monthly invoice and supporting

Monthly -

Feb-03

Electronic -

Monthly gas

documentation for natural gas transportation

5-business

 

Format TBD

transportation

costs relating to DWR tolling agreements,

days prior

 

 

invoices

reviewed and approved by utility for payment

to payment

 

 

 

by DWR to the supplier.

due date

 

 

Reconciled

Supplier’s monthly invoice and supporting

Monthly -

Feb-03

Electronic -

Monthly gas

documentation for storage relating to DWR

5-business

 

Format TBD

storage invoices

tolling agreements, reviewed and approved by

days prior

 

 

 

utility for payment by DWR to the supplier.

to payment

 

 

 

 

due date

 

 

















The following table outlines additional DWR data relating to utility revenue
remittance:




Utility Revenue Remittance

Requirement

Description

Freq

Effective

Delivery Method

Utility ISO

The complete Utility preliminary settlement

T + 38

Ongoing

Secure

Preliminary

statement and supporting files in original Utility

business

 

Electronic-ISO

Settlement

template format.  This information also required

days

 

Template Direct

Statement and

for remittance calculation purposes.

 

 

from ISO

Supporting Files

 

 

 

 

Utility Final

The complete Utility final settlement statement

T + 45

Ongoing

Secure

Settlement

and supporting files in the Utility original

business

 

Electronic-ISO

Statement and

template format.  This information also required

days

 

Template Direct

Supporting Files

for remittance calculation purposes.

 

 

from ISO

Scheduled Retail

Utilities scheduled or forecasted retail load

T + 1

1/1/2003

TBD

Load by hour

information by hour, by day.

 

 

 

Hourly aggregate

Utilities total hourly scheduled volumes for the

T+1

1/2/2003

TBD

final schedule of

entire Utilities portfolio.  This is an aggregate

(Daily)

 

 

Utility’s resource

total for the day, by hour and represents the

 

 

 

portfolio

total volume supplied by the utility.

 

 

 

Hourly Distribution

Utility DLF % by hour

When

1/1/2003

TBD

Loss Factor

 

changes

 

 

 

 

required

 

 

Estimated DWR

Utility estimated remittance percentage.

When

1/1/2003

TBD

remittance %

 

changes

 

 

 

 

required

 

 

Energy Sales billed

Daily kWh billed by Utility to end users

Daily

Ongoing

Standard DWR

(kWh)*

 

 

 

Form/File (TBD)

DWR Power

Daily DWR kWh billed by Utility to end users

Daily

Ongoing

Standard DWR

Charge volumes*

 

 

 

Form/File (TBD)

DWR Power

Daily dollar amount of DWR Power Charge

Daily

Ongoing

Standard DWR

Charge billed to

being billed to customer including identification

 

 

Form/File

Customer*

of dates billed.

 

 

(TBD)

DWR Power

Daily dollar amount being remitted by Utility to

Daily

Ongoing

Standard DWR

Charge Remitted to

DWR for the DWR Power Charge collected

 

 

Form/File

DWR*

from customers including identification of dates

 

 

(TBD)

 

billed.

 

 

 







*Note that this data is simply the supporting information that should be
provided together with the daily remittance of customer revenues.




As various Commission proceedings are finalized DWR will also require specific
data related to Bond Charge remittances and to Direct Access exit fees.  The
specific nature and format of this data will be agreed with between the
utilities and DWR.




- 2








The following table outlines DWR data requirements relating to resource
information:




Resource Information

Requirement

Description

Freq

Effective

Delivery Method

Load and Resource

Copies of Utilities annual and quarter load and

Annually

Jan-03

TBD

Assessment Studies

resource assessment studies as provided to the

and

 

 

 

PUC.

quarterly

 

 

 

 

 

 

 

Update Description

Updated description of resources as set out in

Annually or

Jan 1, 04

TBD

of Resources

Exhibit A.  Utilities will also provide timely

when

 

 

 

updates on significant resource changes as

significant

 

 

 

outline in Exhibit A.

changes

 

 

Unit Commitment

As provided to the PUC.

Weekly

Jan-03

TBD

Studies

 

 

 

 

DWR Non-

Report of Resources that were economic to run,

Weekly

1/1/2003

TBD

Dispatched

but were not dispatched.

 

 

 

Resources Report

 

 

 

 

DWR Resource

Utility notification to DWR for resources

As outlined

1/1/2003

Standard DWR

Unavailability

within an allocated contracts becoming

in operating

 

Form -

Form

unavailable, or scheduled to become

agreement

 

Email/Fax

 

unavailable.

 

 

 

 

 

 

 

 

 

Note: This information could be provided

 

 

 

 

directly from the generator to DWR and would

 

 

 

 

therefore not be required from Utility.

 

 

 







Upon the reasonable request of DWR, Utility will provide to DWR any information
in respect of Utility that is applicable to the rights and obligations of the
Parties under this Agreement or any material information that is reasonably
necessary for DWR to monitor and manage their risks and perform their fiduciary
responsibilities.  Upon the reasonable request of Utility, DWR will provide to
Utility any information in respect of DWR that is applicable to the rights and
obligations of the Parties under this Agreement or any material information that
is reasonably necessary for Utility to operationally administer Contracts under
this Agreement.




For the information identified above, or any additional information identified
through the term of this Agreement, standard submission formats will be used or
be developed by DWR for use by each of the investor-owned utilities, including
Utility.  In the cases where the information requirements result in a large
volume of data (e.g., schedule information), DWR will use or develop standard
detailed file definitions for use by all of the investor-owned utilities,
including Utility.  Data will be submitted to DWR by Utility










- 3




through a secure electronic communication medium, unless other medium is
reasonably requested by DWR.








As a result of the relative short implementation timeframes, it is anticipated
an interim delivery protocol (e.g., comma delimited file via email, compact
diskettes) will be utilized until the final data transmission media are in
place.  DWR shall work jointly with Utility to ensure the required data is
available by January 1, 2003.




In the event that DWR incurs additional costs, including but not limited to
penalties, interest or other such costs, due to Utility’s failure to timely
provide the data set forth in this Exhibit F, any such direct cost increase
invoiced or assessed to DWR shall be borne by Utility.




The provisions of this Exhibit are subject to annual review by DWR and Utility
to ensure that data reporting remains relevant and useful.



























































































- 4



